


Exhibit 10.49
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.




REVENUE INTERESTS PURCHASE AGREEMENT
Dated as of October 5, 2012
between
AxoGen, Inc.
and
PDL BioPharma, Inc.






--------------------------------------------------------------------------------






Table of Contents


 
 
Page
ARTICLE I DEFINITIONS
 
1


ARTICLE II PURCHASE OF INTERESTS
 
13


Section 2.01    Purchase.    
 
13


Section 2.02    Payments by the Company.    
 
14


Section 2.03    Closing; Payment Purchase Price; Closing Deliveries.
 
14


Section 2.04    No Assumed Obligations.
 
15


ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY
 
15


Section 3.01    Organization.
 
15


Section 3.02    Authorization.
 
15


Section 3.03    Governmental Authorization.
 
15


Section 3.04    Ownership.
 
16


Section 3.05    Financial Statements.
 
17


Section 3.06    No Undisclosed Liabilities.
 
17


Section 3.07    Solvency.
 
17


Section 3.08    Litigation.    
 
17


Section 3.09    Compliance with Laws.
 
17


Section 3.10    Conflicts.
 
18


Section 3.11    Subordination.
 
18


Section 3.12    Intellectual Property.
 
18


Section 3.13    Regulatory Approval.
 
20


Section 3.14    Material Contracts.
 
21


Section 3.15    Place of Business.
 
21


Section 3.16    Broker's Fees.
 
21


Section 3.17    Other Information.
 
22


Section 3.18    Insurance.
 
22


Section 3.19    Taxes.
 
22


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
22


Section 4.01    Organization.
 
22


Section 4.02    Authorization.
 
23


Section 4.03    Broker's Fees.
 
23


Section 4.04    Conflicts.
 
23


ARTICLE V COVENANTS
 
23



-i-










--------------------------------------------------------------------------------




Table of Contents
(continued)
 
 
 
 
 
Page
Section 5.01    Consents and Waivers.
 
23


Section 5.02    Access; Information.
 
24


Section 5.03    Material Contracts.
 
25


Section 5.04    Confidentiality; Public Announcement.
 
25


Section 5.05    Guarantee and Collateral Agreement.
 
26


Section 5.06    Efforts; Further Assurance.
 
26


Section 5.07    Change of Control; Put Option.
 
27


Section 5.08    Remittance to Deposit Account.
 
28


Section 5.09    Intellectual Property.
 
30


Section 5.10    Negative Covenants.
 
31


Section 5.11    Insurance.
 
31


Section 5.12    Notice.
 
32


Section 5.13    Use of Proceeds.
 
32


Section 5.14    Taxes.
 
32


Section 5.15    Board Designee.
 
32


Section 5.16    Rights to Future Stock Issuances.
 
33


ARTICLE VI TERMINATION
 
34


Section 6.01    Termination Date.
 
34


Section 6.02    Effect of Termination.
 
34


ARTICLE VII MISCELLANEOUS
 
35


Section 7.01    Survival.
 
35


Section 7.02    Specific Performance; Limitations on Damages.
 
35


Section 7.03    Notices.
 
35


Section 7.04    Successors and Assigns.
 
36


Section 7.05    Indemnification.
 
36


Section 7.06    No Implied Representations and Warranties.
 
38


Section 7.07    Independent Nature of Relationship.
 
39


Section 7.08    Federal Tax.
 
39


Section 7.09    Entire Agreement.
 
39


Section 7.10    Amendments; No Waivers.
 
39



-ii-




--------------------------------------------------------------------------------




Table of Contents
(continued)
 
 
 
 
 
Pages
Section 7.11    Interpretation.
 
39


Section 7.12    Headings and Captions.
 
40


Section 7.13    Counterparts; Effectiveness.
 
40


Section 7.14    Severability.
 
40


Section 7.15    Expenses.
 
40


Section 7.16    Governing Law; Jurisdiction.
 
40


Section 7.17    Waiver of Jury Trial.
 
41



-iii-






--------------------------------------------------------------------------------




EXHIBITS
Exhibit A    -    Form of Guarantee and Collateral Agreement
Exhibit B    -    Form of Assignment of Interests
Exhibit C    -    Form of Deposit Agreement
Exhibit D    -    Form of Legal Opinion






--------------------------------------------------------------------------------




REVENUE INTERESTS PURCHASE AGREEMENT
This REVENUE INTERESTS PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made and entered into as of
October 5, 2012, by and between AxoGen, Inc., a Minnesota corporation (the
“Company”), and PDL BioPharma, Inc., a Delaware corporation (“Purchaser”).
WHEREAS, the Company wishes to obtain financing in respect of the
commercialization of the Product (as hereinafter defined) and to sell, assign,
convey and transfer to Purchaser in consideration for its payment of the
Purchase Price (as hereinafter defined), and Purchaser wishes to purchase from
the Company, the Assigned Interests (as hereinafter defined), all upon and
subject to the terms and conditions hereinafter set forth;
WHEREAS, the Company and Purchaser entered into that certain Interim Royalty
Purchase Agreement, dated August 14, 2012 (“Interim Royalty Purchase
Agreement”), pursuant to which, Purchaser paid $1,750,000.00 (the “Interim
Payment”) for the acquisition of certain of the Company's revenue rights; and
WHEREAS, the parties desire for this Agreement to amend, restate and replace the
Interim Royalty Purchase Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:


ARTICLE I


DEFINITIONS


Section 1.01    Definitions.


The following terms, as used herein, shall have the following meanings:


“2013 Annual Meeting” shall have the meaning set forth in Section 5.15.


“Accounts” shall mean, collectively, the Deposit Account, the Joint
Concentration Account, the Company Concentration Account and the Purchaser
Concentration Account, each established and maintained pursuant to the Deposit
Agreement.


“Affiliate” shall mean any Person that controls, is controlled by, or is under
common control with another Person. For purposes of this definition, “control”
shall mean (i) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors, and (ii) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interest with the power to direct the management and policies of such
non-corporate entities.


“Aggregate Deposit Funds” shall mean any and all financial assets, funds,
monies, checks or other items deposited into the Deposit Account.


“Agreement” shall have the meaning set forth in the first paragraph hereof.
- 1 -




--------------------------------------------------------------------------------




“Applicable Percentage” shall mean * * *.


“Assigned Interests” shall mean the following amounts of the Company's Net
Revenues:


(a)from the Closing Date until September 30, 2014, an amount equal to the
product of the Applicable Percentage multiplied by the Company's Net Revenues;


(b)for each of the following twenty-four (24) Fiscal Quarters, the greater of
(i) an amount equal to the Applicable Percentage of the Company's Net Revenues
for such Fiscal Quarter or (ii) the following amounts:


(i)for the quarter ending December 31, 2014, * * *;
(ii)for the quarter ending March 31, 2015* * *;
(iii)for the quarter ending June 30, 2015, * * *;
(iv)for the quarter ending September 30, 2015, * * *;
(v)for the quarter ending December 31, 2015, * * *;
(vi)for the quarter ending March 31, 2016, * * *;
(vii)for the quarter ending June 30, 2016, * * *;
(viii)for the quarter ending September 30, 2016, * * *;
(ix)for the quarter ending December 31, 2016, * * *;
(x)for the quarter ending March 31, 2017, * * *;
(xi)for the quarter ending June 30, 2017, * * *;
(xii)for the quarter ending September 30, 2017, * * *;
(xiii)for the quarter ending December 31, 2017, * * *;
(xiv)for the quarter ending March 31, 2018, * * *;
(xv)for the quarter ending June 30, 2018, * * *;
(xvi)for the quarter ending September 30, 2018, * * *;
(xvii)for the quarter ending December 31, 2018, * * *;
(xviii)for the quarter ending March 31, 2019, * * *;
(xix)for the quarter ending June 30, 2019, * * *;
(xx)for the quarter ending September 30, 2019, * * *;


- 2 -




--------------------------------------------------------------------------------




(xxi)for the quarter ending December 31, 2019, * * *;
(xxii)for the quarter ending March 31, 2020, * * *;
(xxiii)for the quarter ending June 30, 2020, * * *; and
(xxiv)for the quarter ending September 30, 2020, * * *.


“Assigned Interests Collateral” shall mean the property included in the
definition of “Collateral” in the Guarantee and Collateral Agreement.


“Assignment of Interests” shall mean the Assignment of Interests pursuant to
which the Company shall assign to Purchaser all of its rights and interests in
and to the Assigned Interests purchased hereunder, which Assignment of Interests
shall be substantially in the form of Exhibit B.


“Audit Costs” shall mean, with respect to any audit of the books and records of
the Company with respect to amounts payable or paid under this Agreement, the
reasonable out-of-pocket cost of such audit, including all fees, costs and
expenses incurred in connection therewith.


“Bankruptcy Event” shall mean the occurrence of any of the following:


(a)the Company shall commence any case, proceeding or other action (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, relief of debtors or the like, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any portion of its
assets, or the Company shall make a general assignment for the benefit of its
creditors;


(b)there shall be commenced against the Company any case, proceeding or other
action of a nature referred to in clause (a) above which remains undismissed,
undischarged or unbonded for a period of sixty (60) days;


(c)there shall be commenced against the Company any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against (i) all or any substantial portion of its assets and/or
(ii) the Product or any substantial portion of the Intellectual Property related
to the Product, which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed, satisfied or bonded pending
appeal within sixty (60) days from the entry thereof;


(d)the failure of the Company to take action to object to any of the acts set
forth in clause (b) or (c) above within ten (10) days of the Company receiving
written notice of such act; or


(e)the Company shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its respective debts as they become due.
- 3 -






--------------------------------------------------------------------------------




“BLA” shall mean a biologics license application and all amendments and
supplements thereto, submitted to the FDA with respect to Avance® Nerve Graft.
“Board” shall mean the Board of Directors of the Company.
“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the State of New York, or any day on which
banking institutions located in the State of New York are required by law or
other governmental action to close.
“Call Closing Date” shall have the meaning set forth in Section 5.07(c).
“Call Option” shall have the meaning set forth in Section 5.07(c).
“Change of Control” shall mean:
(a)the acquisition by any Person or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) of
beneficial ownership of any capital stock of the Company, if after such
acquisition, such Person or group would be the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company's then outstanding securities
entitled to vote generally in the election of directors;


(b)a merger or consolidation of the Company, with any other Person, other than a
merger or consolidation which would result in the Company's voting securities
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the Company's voting securities or such surviving entity's voting securities
outstanding immediately after such merger or consolidation;


(c)during any period of two (2) consecutive years, measured from the first
Business Day after the Purchaser Designee appointed pursuant to Section 5.15
hereof takes office, individuals who at the beginning of such period constitute
the board of directors of the Company (together with any new directors (other
than a director designated by a Person who has entered into an agreement with
the Company to effect a transaction described in clause (a) or (b) of this
definition of “Change of Control”), whose election by such board of directors or
nomination for election by the Company's stockholders, as applicable, was
approved by a vote of a majority of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute at least a majority of the board of directors of the Company then in
office, provided that for purposes of determining a Change of Control pursuant
to this clause (c), the directorship held by the Purchaser Designee shall be
disregarded.


(d)the bona fide sale, lease, transfer, exclusive license or other disposition,
in a single transaction or series of related transactions, by the Company or any
of its Subsidiaries of all or substantially all the assets of the Company and
its Subsidiaries, taken as a whole, or the sale or disposition (whether by
merger or otherwise) of one or more Subsidiaries of the Company if substantially
all of the assets of the Company and its Subsidiaries, taken as a whole, are
held
- 4 -






--------------------------------------------------------------------------------




by such Subsidiary or Subsidiaries, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned (direct or indirect)
Subsidiary of the Company.
“Change of Control Payment” shall mean the sum of (i) an amount that, when paid
to Purchaser, would generate an IRR to Purchaser of * * * on all payments made
by Purchaser pursuant to the Interim Royalty Purchase Agreement and Section 2.03
of this Agreement as of the date of the Change of Control Payment, taking into
account the amount and timing of all payments made by the Company to Purchaser
(and retained by Purchaser) pursuant to Sections 2.02 and 5.08 of this Agreement
and, if applicable, the Interim Royalty Purchase Agreement, prior to and as of
the date of payment of the Change of Control Payment, plus (ii) any Delinquent
Assigned Interests Payment owed (it being understood and agreed that in
calculating the Change of Control Payment, in no event shall Purchaser be
required to repay any amounts previously paid to Purchaser pursuant to Sections
2.02 and 5.08 of this Agreement if such payments exceed the IRR required
pursuant to this definition).
“Closing” shall have the meaning set forth in Section 2.03(a).
“Closing Date” shall have the meaning set forth in Section 2.03(a).
“Company” shall have the meaning set forth in the first paragraph hereof.
“Company Concentration Account” shall mean a segregated account established and
maintained at the Deposit Bank pursuant to the terms of the Deposit Agreement
and this Agreement. The Company Concentration Account shall be the account into
which the funds remaining in the Joint Concentration Account after payment
therefrom of the amounts payable to Purchaser pursuant to this Agreement are
swept in accordance with the terms of this Agreement and the Deposit Agreement.
“Company Indemnified Party” shall have the meaning set forth in Section 7.05(b).
“Confidential Information” shall mean, as it relates to the Company and its
Affiliates and the Product, the Intellectual Property, confidential business
information, financial data and other like information (including ideas,
research and development, know-how, formulas, schematics, compositions,
technical data, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), inventory, ideas,
algorithms, processes, computer software programs or applications (in both
source code and object code form), client lists and tangible or intangible
proprietary information or material, or such other information that either party
identifies to the other as confidential or the nature of which or the
circumstances of the disclosure of which would reasonably indicate that such
information is confidential. Notwithstanding the foregoing definition,
Confidential Information shall not include information that (a) is already in
the public domain at the time the information is disclosed, (b) thereafter
becomes lawfully obtainable from other sources who, to the knowledge of the
recipient, have no obligation of confidentiality, (c) can be shown to have been
independently developed by the recipient or its representatives without
reference to any Confidential Information of the other party, or (d) is required
to be disclosed under securities laws, rules and regulations applicable to the
Company or its Affiliates or the Purchaser or its Affiliates, as the case may
be, or pursuant to the rules and regulations of any securities exchange
- 5 -




--------------------------------------------------------------------------------




or trading system or pursuant to any other laws, rules or regulations of any
Governmental Authority having jurisdiction over the Company and its Affiliates
or Purchaser and its Affiliates.


“Controlled” or “Control” shall mean, with respect to Intellectual Property, the
right, possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise, to grant a license, sublicense or other right
to or under such Intellectual Property without violating the terms of any
agreement with a third party related to such Intellectual Property.


“Daily Amount” shall have the meaning set forth in Section 2.02(b).


“Default” shall mean the occurrence of any event or circumstance that would,
with the giving of notice, lapse of time, or both, be an Event of Default.


“Delinquent Assigned Interests Payment” shall mean, with respect to any Assigned
Interests Payment and, if owed by the Company to Purchaser, any payment due
under Section 5.08(g)(iii) that is not paid when due shall, in each case, be an
amount equal to the product of the amount so owed multiplied by the lower of (i)
the highest rate permitted by applicable law, and (ii) one and one-half percent
(1.5%) per month, compounded monthly.


“Deposit Account” shall mean collectively, any deposit and segregated deposit
account established and maintained at the Deposit Bank pursuant to a Deposit
Agreement and this Agreement. The Deposit Account shall be the account into
which all payments made to the Company in respect of the sale of the Product are
to be remitted.


“Deposit Agreement” shall mean the agreement entered into by a Deposit Bank, the
Company and Purchaser, substantially in the form of Exhibit C attached hereto,
pursuant to which, among other things, the Deposit Account, the Joint
Concentration Account, the Purchaser Concentration Account and the Company
Concentration Account shall be established and maintained.


“Deposit Bank” shall mean Silicon Valley Bank or such other bank or financial
institution approved by each of Purchaser and the Company and a party to any
Deposit Agreement (it being understood that the parties intend to engage a new
bank within 120 days of the date hereof).


“Dispute” shall have the meaning set forth in Section 3.12(e).


“Event of Default” shall mean the occurrence of any Put Option Event (other than
pursuant to clause of (a) of said definition) and any material breach by the
Company of the Transaction Documents, whether or not constituting a Put Option
Event.


“Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.04.


“Existing Agent” shall mean Midcap Financial SBIC LP, in its capacity as agent
for the lenders under the Existing Credit Agreement.


“Existing Credit Agreement” shall mean that certain Loan and Security Agreement,
dated as of September 30, 2011 among the Company, its Subsidiary, the Existing
Agent and the
- 6 -




--------------------------------------------------------------------------------




lenders party thereto, as amended, restated, supplemented or otherwise modified
from time to time.


“FDA” shall mean the United States Food and Drug Administration or any successor
federal agency thereto.


“Financial Statements” shall mean (a) the audited consolidated balance sheets of
the Company and its Subsidiary as of December 31, 2012 and 2011, and the related
audited consolidated statements of operations, cash flows and shareholders'
equity for the Fiscal Years then ended and (b) the unaudited consolidated
balance sheet of the Company and its Subsidiary as of June 30, 2012, and the
related unaudited consolidated statements of operations, cash flows and
shareholders' equity for the three (3) and six (6) month period then ended.


“Fiscal Quarter” shall mean each three (3) month period commencing January 1,
April 1, July 1 or October 1, provided however that (a) the first Fiscal Quarter
of the Term shall extend from the Closing Date to the end of the first full
Fiscal Quarter thereafter, and (b) the last Fiscal Quarter of the Term shall end
upon the expiration of this Agreement.


“Fiscal Year” shall mean the calendar year.


“GAAP” shall mean generally accepted accounting principles in the United States
in effect from time to time.


“Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including the United States Patent and Trademark Office, the FDA, or the United
States National Institutes of Health.


“Gross Product Revenues” means, for any period of determination, the sum of the
following for such period: (a) the amounts invoiced and recognized as revenue in
accordance with GAAP by the Company, its Subsidiaries or any of their Affiliates
with respect to the sale of Product to a Third Party by the Company, its
Subsidiaries or any of their Affiliates, (b) the amounts invoiced and recognized
as revenue in accordance with GAAP by the Company, its Subsidiaries or any of
their Affiliates from a Third Party with respect to the sale, distribution or
other use of the Product by such Third Party in connection with any marketing,
royalty, manufacturing, co-promotion, co-development, equity investment, cost
sharing or other strategic arrangements, and (c) any collections in respect of
write-offs or allowances for bad debts in respect of items described in the
preceding clauses (a) and (b). For purposes of prevention of duplication, “Gross
Product Revenue” shall not include amounts invoiced by distributors, wholesalers
or other Persons acting in similar capacities.


“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement between the Company and Purchaser providing for, among other things,
the grant by the Company in favor of Purchaser of a valid continuing, perfected
lien on and security interest in, the Assigned Interests and the other Assigned
Interests Collateral described therein, which Guarantee and Collateral Agreement
shall be substantially in the form of Exhibit A.
- 7 -




--------------------------------------------------------------------------------




“Intellectual Property” shall mean all proprietary information; technical data;
laboratory notebooks; clinical data; priority rights; trade secrets; know-how;
confidential information; inventions (whether patentable or unpatentable and
whether or not reduced to practice or claimed in a pending patent application)
and improvements thereto; Patents; registered or unregistered trademarks, trade
names, service marks, including all goodwill associated therewith; registered
and unregistered copyrights and all applications thereof; in each case that are
owned, Controlled by, generated by, issued to, licensed to, licensed by or
hereafter acquired by or licensed by the Company, in each case relating to, or
otherwise relevant or desirable, now or in the future, for the manufacture and
sale of the Product.


“Interim Payment” shall have the meaning set forth in the Recitals.


“Interim Royalty Purchase Agreement” shall have the meaning set forth in the
Recitals.


“IRR” shall mean the internal rate of return utilizing the same methodology
utilized by the XIRR function in Microsoft Excel.


“Joint Concentration Account” shall mean a segregated account, subject to a
control agreement in favor of Purchaser, established for the benefit of the
Company and Purchaser and maintained at the Deposit Bank pursuant to the terms
of the Deposit Agreement and this Agreement. The Joint Concentration Account
shall be the account into which the Deposit Bank sweeps the funds held in the
Deposit Account.


“Knowledge” shall mean the actual knowledge, or that which would or should have
been known after reasonable inquiry, of any officer, director or employee of the
Company or its Subsidiaries relating to a particular matter.


“License Agreement” shall mean any existing or future license,
commercialization, co-promotion, collaboration, distribution, marketing or
partnering agreement entered into before or during the Revenue Interest Period
by the Company or any of its Affiliates relating to the Product and/or under the
Intellectual Property.


“Licensees” shall mean, collectively, the licensees, sublicensees or
distributors under the License Agreements; each a “Licensee”.


“Liens” shall mean any lien, hypothecation, charge, instrument, license,
preference, priority, security agreement, security interest, interest, mortgage,
deed of trust, option, privilege, pledge, liability, covenant, order, tax, right
of recovery, trust or deemed trust (whether contractual, statutory or otherwise
arising) or any encumbrance, right or claim of any other person of any kind
whatsoever whether choate or inchoate, filed or unfiled, noticed or unnoticed,
recorded or unrecorded, contingent or non-contingent, material or non-material,
known or unknown, including, without limitation, any conditional sale or other
title retention agreement, any lease having the same financial effect as any of
the foregoing, and the filing of, or agreement to give, any financing statement
under the UCC.


“Losses” shall mean collectively, any and all claims, damages, losses,
judgments, awards, penalties, liabilities, costs and expenses (including
reasonable expenses of investigation and reasonable attorneys' fees and expenses
incurred in connection with investigating, preparing for or defending any
action, suit or proceeding).
- 8 -




--------------------------------------------------------------------------------




“Major Countries” shall mean the United States.


“Material Adverse Change” shall mean, with respect to the Company and its
Subsidiaries, any event, change, circumstance, occurrence, effect or state of
facts that has caused or is reasonably likely to cause a material adverse change
on the business, operations, assets, condition (financial or otherwise), results
of operations or prospects of the Company and its Subsidiaries, taken as a
whole.


“Material Adverse Effect” shall mean (a) the effect of a Material Adverse
Change, (b) a material adverse effect on the validity or enforceability of any
of the Transaction Documents, (c) material adverse effect on the ability of the
Company to perform any of its obligations under the Transaction Documents, (d)
the inability or failure of Company to make payment of the Assigned Interests or
any other amounts in violation of this Agreement, and (e) any material adverse
effect on the Product or the ability of the Company to distribute, market and/or
sell the Product.


“Material Contract” shall mean: (a) any marketing agreement, co-promotion
agreement or partnering agreement related to the manufacture, sale or
distribution of the Product in any of the Major Countries; or (b) any agreement
relating to any Material Patent, including any license, assignment, or agreement
related to Control of such Material Patent.


“Net Revenues” shall mean, for any period of determination, the difference of


(a)Gross Product Revenues for such period, less


(b)the sum, with respect to the items described in clauses (i) and (ii) of the
definition of Gross Product Revenues, of


i.cash, trade discounts and rebates actually granted or paid Third Parties in
accordance with customary industry standards,


ii.allowances and adjustments actually credited to customers for Product that is
spoiled, damaged, outdated, obsolete, returned or otherwise recalled, but only
if and to the extent the same are in accordance with sound business practices
and not in excess of customary industry standards,


iii.charges for freight, postage, shipping, delivery, service and insurance
charges, to the extent invoiced,


iv.taxes, duties or other governmental charges to the extent invoiced,


v.write-offs or allowances for bad debts,


vi.rebates and chargebacks and other price reduction programs granted to managed
care entities, Governmental Authorities, group purchasing organizations or
pharmaceutical benefit management companies, and


vii.other payments required by law to be made under Medicaid, Medicare or other
government special medical assistance programs.
- 9 -




--------------------------------------------------------------------------------




Net Revenues shall be determined in accordance with GAAP as applied by the
Company and its Subsidiary on the date of this Agreement.


“New Securities” shall mean, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.


“Obligations” shall mean any and all obligations of the Company under the
Transaction Documents.


“Offer Notice” shall have the meaning set forth in Section 5.16(a).


“Patents” shall mean all patents, patent rights, patent applications, patent
disclosures and invention disclosures issued or filed, together with all
reissues, divisions, continuations, continuations-in-part, revisions, term
extensions, substitutes, supplementary protection certificates and
reexaminations, including the inventions claimed in any of the foregoing and any
priority rights arising therefrom, covering or related to the manufacture, use
and sale of the Product that are issued or filed as of the date hereof or during
the Revenue Interest Period, including, without limitation, those identified in
Schedule 3.12 in each case, which are owned, Controlled by, issued to, licensed
to or licensed by the Company, its Subsidiary or any of its Affiliates.


“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, but not including a
government or political subdivision or any agency or instrumentality of such
government or political subdivision.


“Product” shall mean Avance® Nerve Graft, AXOGUARD® Nerve Protector and
AXOGUARD® Nerve Connector, regardless of the purpose for which such products are
marketed or sold, and any and all future iterations of such products developed
or licensed by the Company as a solution to repair or protect nerves as marketed
in any jurisdiction.


“Purchase Price” shall mean $20,800,000 less the Interim Payment and any
additional amounts due and payable under the Interim Royalty Purchase Agreement
as of the Closing Date.


“Purchaser” shall have the meaning set forth in the first paragraph hereof.


“Purchaser Concentration Account” shall mean a segregated account established
for the benefit of Purchaser and maintained at a bank specified in writing by
Purchaser pursuant to the terms of the Deposit Agreement and this Agreement. The
Purchaser Concentration Account shall be the account into which the funds held
in the Joint Concentration Account which are payable to Purchaser pursuant to
this Agreement are swept by the Deposit Bank in accordance with the terms of
this Agreement and the Deposit Agreement.


“Purchaser Designee” shall have the meaning set forth in Section 5.15(a).


“Purchaser Indemnified Party” shall have the meaning set forth in Section
7.05(a).


“Put Option” shall have the meaning set forth in Section 5.07(b).
- 10 -




--------------------------------------------------------------------------------




“Put Option Closing Date” shall have the meaning set forth in Section 5.07(b).


“Put Option Event” shall mean any one of the following events:


(a)the anniversary of four (4) years from the Closing Date;
(b)any Bankruptcy Event;
(c)occurrence of a Material Adverse Effect;
(d)any Transfer by the Company of its interests in the Revenue Interests or
substantially all of its interest in the Product; or
(e)any material breach of any representation or warranty made by the Company in
this Agreement or any material breach of or default under any covenant or
agreement by the Company pursuant to a Transaction Document, which breach is not
cured within thirty (30) days after the earlier of (1) written notice thereof
being delivered by Purchaser to the Company and (2) the date the Company becomes
aware of such material breach.


“Put Price” shall mean the sum of (i) an amount that, when paid to Purchaser,
would generate an IRR to Purchaser of * * * on all payments made by Purchaser
pursuant to the Interim Royalty Purchase Agreement and Section 2.03 of this
Agreement as of the date of payment of the Put Price, taking into account the
amount and timing of all payments made by the Company to Purchaser (and retained
by Purchaser) pursuant to Sections 2.02 and 5.08 of this Agreement and, if
applicable, the Interim Royalty Purchase Agreement, prior to and as of the date
of payment of the Put Price, plus (ii) any Delinquent Assigned Interests Payment
owed (it being understood and agreed that in calculating the Put Price, in no
event shall Purchaser be required to repay any amounts previously paid to
Purchaser pursuant to Sections 2.02 and 5.08 of this Agreement if such payments
exceed the IRR required pursuant to this definition).


“Quarterly Report” shall mean, with respect to the relevant Fiscal Quarter of
the Company, (a) a report showing Gross Profit Revenues for such quarter and the
adjustments and other reconciliations used to arrive at Net Revenues for such
quarter, reconciled, in each case, to the most applicable line item in the
Company's consolidated statements of operations as most recently filed or to be
filed with the Securities and Exchange Commission or furnished to Purchaser
pursuant to Section 5.02(h) and (b) a reconciliation of all payments made by the
Company to Purchaser pursuant to this Agreement during such quarter, including
all amounts deposited into the Purchaser Concentration Account during such
quarter.


“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals in the United States
or other regulation of pharmaceuticals.


“Regulatory Approval” shall mean all approvals (including, without limitation,
where applicable, pricing and reimbursement approval and schedule
classifications), product and/or establishment licenses, registrations or
authorizations of any Governmental Authority necessary for the manufacture, use,
storage, import, export, transport, offer for sale, or sale of the Product in a
regulatory jurisdiction.
- 11 -






--------------------------------------------------------------------------------




“Revenue Interest Period” shall mean the period from and including the Closing
Date through the earliest of:


(a)expiration of eight (8) complete years following the Closing Date;
(b)payment of the Put Price; or
(c)payment of the Change of Control Payment.


“Revenue Interests” shall mean all of the Company's interest in the Gross
Product Revenues.


“Secretary's Certificate” shall mean the duly executed Secretary's and Officer's
Certificate, dated as of the Closing Date, in form and substance reasonably
satisfactory to Purchaser, (W) attaching certified copies of the Company's
organizational documents (together with any and all amendments thereto); (X)
attaching certified copies of the resolutions adopted by the board of directors
of the Company authorizing and approving the execution, delivery and performance
by the Company of the Agreement and the Assignment of Interests and the
transactions contemplated herein and therein; (Y) setting forth the incumbency
of the officer or officers of the Company who have executed and delivered the
Agreement and the Assignment of Interests; and (Z) attaching copies, certified
by such officer as true and complete, of a certificate of the appropriate
Governmental Authority of the Company's jurisdiction of formation, stating that
the Company is in good standing under the laws of the State of Minnesota.


“Subsidiary” shall mean, with respect to any Person, any other Person controlled
by such first Person, directly or indirectly, through one or more
intermediaries.


“Tax” or “Taxes” shall mean any federal, state, local or foreign tax, levy,
impost, duty, assessment, fee, deduction or withholding or other charge,
including all excise, sales, use, value added, transfer, stamp, documentary,
filing, recordation and other fees imposed by any taxing authority (and
interest, fines, penalties and additions related thereto).


“Tax Return” shall mean any report, return, form (including elections,
declarations, statements, amendments, claims for refund, schedules, information
returns or attachments thereto) or other information supplied or required to be
supplied to a Governmental Authority with respect to Taxes.


“Term” shall have the meaning set forth in Section 6.01.


“Term Sheet” shall mean the Term Sheet between the Company and Purchaser, dated
July 26, 2012.


“Third Party” shall mean any Person other than the Company.


“Transaction Documents” shall mean, collectively, this Agreement, the Assignment
of Interests, the Guarantee and Collateral Agreement, the UCC Financing
Statements, the Deposit Agreement, the Secretary's Certificate and any related
ancillary documents or agreements.
- 12 -




--------------------------------------------------------------------------------




“Transfer” shall mean any sale, conveyance, assignment, disposition, pledge,
hypothecation or transfer.


“True-Up Amount” shall have the meaning set forth in Section 5.08(g)(i).


“True-Up Statement” shall have the meaning set forth in Section 5.08(g)(i).


“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.


“UCC Financing Statements” shall mean the UCC-1 financing statements, in form
and substance reasonably satisfactory to Purchaser, that shall be filed at or
promptly following the Closing, as well as any additional UCC-1 financing
statements or amendments thereto as reasonably requested from time to time, to
perfect Purchaser's security interest in the Assigned Interests Collateral.


“United States” shall mean the United States of America.


“Year-to-Date Assigned Interests” shall have the meaning set forth in Section
5.08(g)(i).


“Year-to-Date Net Revenues” shall have the meaning set forth in Section
5.08(g)(i).


ARTICLE II
PURCHASE OF INTERESTS


Section 2.01    Purchase.


(a)Upon the terms and subject to the conditions set forth in this Agreement, the
Company agrees to sell, assign, transfer and convey to Purchaser, and Purchaser
agrees to purchase from the Company, free and clear of all Liens (except those
Liens created in favor of Purchaser pursuant to the Guarantee and Collateral
Agreement, the Assignment of Interests and any other Transaction Document), all
of the Company's rights and interests in and to the Assigned Interests on the
Closing Date. Purchaser's ownership interest in each of the Assigned Interests
so acquired shall vest immediately upon the Company's receipt of payment for
such Assigned Interests pursuant to Section 2.03(a).


(b)The Company and Purchaser intend and agree that the sale, assignment and
transfer of the Assigned Interests under this Agreement is a true sale by the
Company to Purchaser that provides Purchaser with the full benefits of ownership
of the Assigned Interests. The Company waives any right to contest or otherwise
assert that this Agreement is other than a true sale by the Company to Purchaser
in any bankruptcy or insolvency proceeding relating to the Company.


(c)The Company hereby consents to Purchaser recording and filing, at Purchaser's
sole cost and expense, the UCC Financing Statements and other financing
statements in the appropriate filing offices under the UCC (and continuation
statements with respect to such financing statements when applicable) meeting
the requirements of applicable law in such manner and in such jurisdictions as
are necessary or appropriate to perfect the purchase by Purchaser of the
Assigned Interests.
- 13 -




--------------------------------------------------------------------------------




Section 2.02    Payments by the Company.


(a)Payments in Respect of the Assigned Interests. In connection with the
assignment of the Assigned Interest, Purchaser shall be entitled to receive (i)
the Assigned Interests in respect of Net Revenues earned during the Revenue
Interest Period and (ii) any Delinquent Assigned Interests Payment, as and when
due.


(b)Interim Payments into Deposit Accounts. Subject to Section 5.08(a), within
120 days of the date hereof, the Applicable Percentage of the Aggregate Deposit
Funds in each Fiscal Year shall be swept from the Deposit Account into the
Purchaser Concentration Account on a daily basis (the “Daily Amount”) pursuant
to Section 5.08. Prior to the establishment of Purchaser Concentration Account
as contemplated by Section 5.08(a), the Company shall promptly pay to Purchaser
upon demand the aggregate Daily Amount.


(c)Payment Procedure. Other than payments made pursuant to the Deposit
Agreement, any payments to be made by the Company to Purchaser hereunder or
under any other Transaction Document shall be made by wire transfer of
immediately available funds.


Section 2.03    Closing; Payment Purchase Price; Closing Deliveries.


(a)Closing. The closing of the purchase of the Assigned Interests pursuant to
this Agreement (the “Closing”) will take place concurrently with the execution
of this Agreement on the date hereof (the “Closing Date”) and will be held at
the offices of PDL.


(b)Payment of Purchase Price. At the Closing, Purchaser shall pay to the Company
the Purchase Price by wire transfer of immediately available funds to the
account designated by the Company prior to the date hereof.


(c)Closing Deliveries.


(i)At the Closing, the Company will deliver to Purchaser:


A.its duly executed counterpart to each of the Transaction Documents to which
the Company is a party;
B.a duly executed Secretary's Certificate, dated as of the Closing Date;
C.a payoff letter in form and substance reasonably satisfactory to Purchaser and
duly executed and delivered by the Company and the Existing Agent which provides
for the payment in full of the obligations owing under the Existing Credit
Agreement and release of the liens thereunder;
D.copies of the UCC Financing Statements in respect of the Assigned Interests
Collateral in form for filing in each appropriate jurisdiction; and
E.a legal opinion reasonably satisfactory to Purchaser from Morgan, Lewis &
Bockius LLP addressing such matters with respect to the Transaction Documents as
set forth on Exhibit D hereto.
- 14 -




--------------------------------------------------------------------------------




(ii)At the Closing, the Purchaser will deliver to the Company:


A.payment of the Purchase Price consistent with Section 2.03(b); and
B.its duly executed counterpart to each of the Transaction Documents to which
Purchaser is a party.


Section 2.04    No Assumed Obligations.


Notwithstanding any provision in this Agreement or any other writing to the
contrary, Purchaser is acquiring only the Assigned Interests and is not assuming
any liability or obligation of the Company or any of its Affiliates of whatever
nature, whether presently in existence or arising or asserted hereafter, whether
under any Transaction Document or otherwise. All such liabilities and
obligations shall be retained by and remain obligations and liabilities of the
Company or its Affiliates (the “Excluded Liabilities and Obligations”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY


For purposes of all the representations and warranties contained in Article III,
the term “Product” shall mean Avance® Nerve Graft, AXOGUARD® Nerve Protector and
AXOGUARD® Nerve Connector as such products currently exist and are marketed in
any jurisdiction, and no broader definition shall be implied. The Company hereby
represents and warrants to Purchaser, as of the Closing Date, the following:
Section 3.01    Organization.


Each of the Company and its Subsidiary is a corporation duly incorporated,
validly existing and in good standing under the laws of the States of Minnesota
and Delaware, respectively, and has all corporate powers and all licenses,
authorizations, consents and approvals required to carry on its respective
business as now conducted and as proposed to be conducted in connection with the
transactions contemplated by the Transaction Documents. Each of the Company and
its Subsidiary is duly qualified to do business as a foreign corporation and is
in good standing in every jurisdiction in which the failure to do so would have
a Material Adverse Effect. The Company has no direct or indirect Subsidiaries,
other than AxoGen Corporation, a Delaware corporation.
Section 3.02    Authorization.


The Company has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by the Company and each Transaction Document
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with their respective terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors' rights generally or general equitable
principles.
Section 3.03    Governmental Authorization.
- 15 -




--------------------------------------------------------------------------------




The execution and delivery by the Company of the Transaction Documents, and the
performance by the Company of its obligations hereunder and thereunder, does not
require any notice to, action or consent by, or in respect of, or filing with,
any Governmental Authority, except for the filing of the UCC Financing
Statements.
Section .04    Ownership.


(a)The Company owns, Controls, or holds a valid license under, all of the
Intellectual Property and the Regulatory Approvals which it currently purports
to own related to the Product free and clear of all Liens, and no license or
covenant not to sue under any Intellectual Property has been granted to or
exists in any Third Party. Neither the Company nor its Subsidiary has granted,
nor does there exist, any Lien on the Revenue Interests, the Assigned Interests
or any other Collateral (except those Liens created in favor of Purchaser
pursuant to the Guarantee and Collateral Agreement, the Assignment of Interests
and any other Transaction Document).


(b)The Company, immediately prior to the purchase of the Assigned Interests,
owns, and is the sole holder of, all the Revenue Interests; and the Company
owns, and is the sole holder of, and/or has and holds a valid, enforceable and
subsisting license to, all of those other assets that are required to produce or
receive any payments from any Licensee or payor under and pursuant to, and
subject to the terms of any License Agreement, in each case free and clear of
any and all Liens, except those Liens created in favor of Purchaser pursuant to
the Guarantee and Collateral Agreement, the Assignment of Interests and any
other Transaction Document. The Company has not transferred, sold, or otherwise
disposed of, or agreed to transfer, sell, or otherwise dispose of any portion of
the Revenue Interests other than under the Interim Royalty Purchase Agreement or
as contemplated by this Agreement. No Person other than the Company has any
right to receive the payments payable under any License Agreement, other than
Purchaser's rights with respect to the Assigned Interests, from and after the
Closing Date. The Company has the full right to sell, transfer, convey and
assign to Purchaser all of the Company's rights and interests in and to the
Assigned Interests being sold, transferred, conveyed and assigned to Purchaser
pursuant to this Agreement without any requirement to obtain the consent of any
Person. By the delivery to Purchaser of the executed Assignment of Interests,
the Company shall transfer, convey and assign to Purchaser all of the Company's
rights and interests in and to the Assigned Interests being sold, transferred,
conveyed and assigned to Purchaser pursuant to this Agreement, free and clear of
any Liens, except those Liens created in favor of Purchaser pursuant to the
Guarantee and Collateral Agreement, the Assignment of Interests and any other
Transaction Document. At the Closing, and upon the delivery of the Assignment of
Interests to Purchaser by the Company, Purchaser shall have acquired good and
valid rights and interests of the Company in and to the Assigned Interests being
sold, transferred, conveyed and assigned to Purchaser pursuant to this
Agreement, free and clear of any and all Liens, except those Liens created in
favor of Purchaser pursuant to the Guarantee and Collateral Agreement, the
Assignment of Interests and any other Transaction Document.


(c)As of the Closing Date and upon the Company's execution and delivery of the
Guarantee and Collateral Agreement, Purchaser shall have valid, continuing,
first perfected lien on and security interest in the Revenue Interests, the
Assigned Interests and the other Assigned Interests Collateral described in the
Guarantee and Collateral Agreement.
- 16 -




--------------------------------------------------------------------------------




Section 3.05    Financial Statements.


The Financial Statements are complete and accurate in all material respects,
were prepared in conformity with GAAP and present fairly in all material
respects the financial position and the financial results of the Company and its
Subsidiary as of the dates and for the periods covered thereby.
Section 3.06    No Undisclosed Liabilities.


Except for those liabilities (a) specifically identified on the face of the
Financial Statements, (b) incurred by the Company in the ordinary course of
business since June 30, 2012, or (c) in connection with the Obligations under
the Transaction Documents, there are no material liabilities of the Company or
its Subsidiary of any kind whatsoever, whether accrued, contingent, absolute,
determined or determinable.
Section 3.07    Solvency.


The Company and its Subsidiary, taken as a whole, are not insolvent as defined
in any statute of the United States Bankruptcy Code or in the fraudulent
conveyance or fraudulent transfer statutes of the States of Delaware, Florida,
Minnesota or New York. Assuming consummation of the transactions contemplated by
the Transaction Documents, (a) the present fair saleable value of the Company's
and its Subsidiary's assets and the fair value of the Company's and its
Subsidiary's assets are each greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of the Company and its
Subsidiary as such liabilities mature, (b) neither the Company nor its
Subsidiary has unreasonably small capital with which to engage in its respective
business, and (c) neither the Company nor its Subsidiary has incurred, nor does
either have present plans to or intend to incur, debts or liabilities beyond
their respective ability to pay such debts or liabilities as they become
absolute and matured.
Section 3.08    Litigation.


There is no (a) action, suit, arbitration proceeding, claim, investigation or
other proceeding pending or, to the Knowledge of the Company, threatened against
the Company or its Subsidiary or (b) any governmental inquiry pending or, to the
Knowledge of the Company, threatened against the Company or its Subsidiary, in
each case with respect to clauses (a) and (b) above, which, if adversely
determined, would question the validity of, or could adversely affect the
transactions contemplated by any of the Transaction Documents or could
reasonably be expected to have a Material Adverse Effect. There is no action,
suit, arbitration proceeding, claim, investigation or other proceeding pending
or, to the Knowledge of the Company, threatened against the Company, its
Subsidiary or any other Person relating to the Product, the Intellectual
Property, the Regulatory Approvals, the Revenue Interests or the Assigned
Interests.
Section 3.09    Compliance with Laws.


Neither the Company nor its Subsidiary (a) is in violation of, has violated, or
to the Knowledge of the Company, is under investigation with respect to, and,
(b) has been threatened to be charged with or been given notice of any violation
of any law, rule, ordinance or regulation of, or any judgment, order, writ,
decree, permit or license entered by any Governmental
- 17 -




--------------------------------------------------------------------------------




Authority applicable to the Company, the Assigned Interests or the Revenue
Interests which would reasonably be expected to have a Material Adverse Effect.


Section 3.10    Conflicts.


Neither the execution and delivery of any of this Agreement or the other
Transaction Documents to which the Company is a party nor the performance or
consummation of the transactions contemplated hereby or thereby will: (a)
contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, in any material
respects any provisions of: (i) any law, rule, ordinance or regulation of any
Governmental Authority, or any judgment, order, writ, decree, permit or license
of any Governmental Authority, to which the Company or its Subsidiary or any of
their respective assets or properties may be subject or bound; or (ii) any
contract, agreement, commitment or instrument to which the Company or its
Subsidiary is a party or by which the Company or its Subsidiary or any of their
respective assets or properties is bound or committed; (b) contravene, conflict
with, result in a breach or violation of, constitute a default under, or
accelerate the performance provided by, any provisions of the articles or
certificate of incorporation or bylaws (or other organizational or
constitutional documents) of the Company or its Subsidiary; (c) except for the
filing of the UCC Financing Statements required hereunder and filings with the
United States Patent and Trademark Office, require any notification to, filing
with, or consent of, any Person or Governmental Authority; (d) give rise to any
right of termination, cancellation or acceleration of any right or obligation of
the Company, its Subsidiary or any other Person or to a loss of any benefit
relating to the Revenue Interests or the Assigned Interests; or (e) other than
pursuant to the Guarantee and Collateral Agreement, the Assignment of Interests,
or any other Transaction Document, result in the creation or imposition of any
Lien on (i) the assets or properties of the Company or its Subsidiary or (ii)
the Assigned Interests, the Revenue Interests, or any other Assigned Interests
Collateral, except, in the case of the foregoing clauses (a), (c), (d) or (e),
for any such breaches, defaults or other occurrences that would not,
individually or in the aggregate, have a Material Adverse Effect.
Section 3.11    Subordination.


The claims and rights of Purchaser created by any Transaction Document in and to
the Assigned Interests, the Revenue Interests and any other Assigned Interests
Collateral are not and shall not be subordinated to any creditor of the Company
or any other Person.
Section 3.12    Intellectual Property.


(a)Schedule 3.12(a) sets forth an accurate, true and complete list of all (i)
Patents and utility models, (ii) trade names, registered trademarks, registered
service marks, and applications for trademark registration or service mark
registration, (iii) registered copyrights and (iv) domain name registrations and
websites, in each case with respect to clauses (i), (ii), (iii) and (iv) above
in this subsection (a) that the Company owns or licenses and which are necessary
to make, have made, use, sell, have sold, offer for sale, import, develop,
promote, market, distribute, manufacture, commercialize or otherwise exploit the
Product in the jurisdictions where the Product marketed and sold. For each item
of Intellectual Property listed on Schedule 3.12(a), the Company has identified
(x) the owner, (y) the countries in which such listed item is patented or
registered or in which an application for Patent or registration is pending and
(z) the application
- 18 -




--------------------------------------------------------------------------------




number, the Patent number or registration number. To the Company's Knowledge,
except as disclosed therein, each Patent and trademark listed on Schedule
3.12(a) is valid, enforceable and subsisting and none has lapsed, expired, been
cancelled or become abandoned. The Patent applications listed in Schedule
3.12(a) have been prosecuted by competent patent counsel in a diligent manner.
After due inquiry, the Company has determined that there are no published
patents, patent applications, articles, prior art references, public uses,
undisclosed information (including best mode) or other grounds, factors or
circumstances that could adversely affect the validity or enforceability of any
of the Patents listed in Schedule 3.12(a). After due inquiry, the Company has
determined that all Persons relevant to the prosecution of any of the Material
Patents or applications related thereto have complied with the duty to disclose
information and/or the duty of candor, including obligations to the United
States Patent and Trademark Office specified under Rule 56. To the Company's
Knowledge, each of the Material Patents and Material Patent applications
correctly identifies each and every inventor of the claims thereof as determined
in accordance with the laws of the jurisdiction in which such Material Patent is
issued or such Material Patent application is pending. To the Company's
Knowledge, each Person who has or has had any rights in or to the Intellectual
Property listed on Schedule 3.12(a) that are owned by, or licensed to, the
Company, including, each inventor named on the Patents and Patent applications
listed in Schedule 3.12(a), has executed an agreement assigning his, her or its
entire right, title and interest in and to such Intellectual Property, and the
inventions embodied, described and/or claimed therein, to the purported owner
and no such Person has any contractual or other obligation that would preclude
or conflict with any such assignment or otherwise conflict with the obligations
of such Person to the applicable owner of each listed Intellectual Property. To
the Company's Knowledge, all Persons having a claim to inventorship to any
pending or issued claim of the Patents are currently listed as inventors with
respect to such Patents, and that the Company has performed an appropriate
inquiry with respect to such inventorship.


(b)Except for Intellectual Property licensed to and owned by the Company and set
forth on Schedule 3.12(a), no other Intellectual Property is necessary to make,
have made, offer to sell, sell, have sold, use, import, distribute,
commercialize or market the Product in the Major Countries. The use,
manufacture, import, export, offer for sale, distribution, marketing and sale of
the Product does not infringe any patents that are owned by a Third Party in the
Major Countries.


(c)The Company has the full right, power and authority to grant all of the
rights and interests granted to Purchaser in this Agreement.


(d)To the Company's Knowledge, there are no unpaid maintenance, annuity or
renewal fees currently overdue for any of the Patents that cover the
manufacture, use or sale of the Product or which cover compositions of matter
and/or processes which relate to the Product or alternatives thereto (“Material
Patents”).


(e)There is, and has been, no pending, decided or settled opposition,
interference proceeding, reexamination proceeding, cancellation proceeding,
injunction, claim, lawsuit, declaratory judgment, administrative post-grant
review proceeding, other administrative or judicial proceeding, hearing,
investigation, complaint, arbitration, mediation, International Trade Commission
investigation, decree, or any other filed claim (collectively referred to
hereinafter as “Disputes”) related to any of the Material Patents, nor, to the
Knowledge of the Company, has
- 19 -




--------------------------------------------------------------------------------




any such Dispute been threatened challenging the legality, validity,
enforceability or ownership of any Material Patents or which would give rise to
a credit against the revenues or royalties due to the Company for the
manufacture, sale, offer for sale, use, importation or exportation of the
Product and the Company has no notice of any facts that would form the basis for
such a Dispute. There are no Disputes by any Person or Third Party against the
Company, its Licensees or its licensor, and the Company has not received any
written notice or claim of any such Dispute as pertaining to the Product.
Neither the Company nor its licensor has sent any notice of any such Dispute to
a Third Party. The Company is not subject to any outstanding injunction,
judgment, order, decree, ruling, charge, settlement or other disposition of
Dispute which relates to the Product or the Patents.


(f)There is no pending or threatened action, suit, or proceeding, or any
investigation or claim by any Governmental Authority to which the Company is a
party (i) that would be the subject of a claim for indemnification by any Person
or Third Party under any agreement, or (ii) that the marketing, sale or
distribution of the Product worldwide by the Company or its by Licensees
pursuant to the related License Agreement, as applicable, does or will infringe
on any patent of any other Person, and there is no basis for any such action,
suit, proceeding, investigation or claim of the type described in clause (i) or
(ii) above. To the Company's Knowledge, there are no pending published or
unpublished United States, international or foreign patent applications owned by
any other Person, which, if issued, would limit or prohibit, in any material
respect, the use of the Product or the licensed Intellectual Property relating
to the Product.


(g)The Company has taken all commercially reasonable measures and precautions
necessary to protect and maintain (i) the confidentiality of all Intellectual
Property that it owns and (ii) the value of all Intellectual Property related to
the Product, except where such failure to take action would not have a Material
Adverse Effect.


(h)No material trade secret of the Company has been published or disclosed to
any Person except pursuant to a written agreement requiring such Person to keep
such trade secret confidential, except where such disclosure would not have a
Material Adverse Effect.


(i)Each Product, or its manufacture or use, is covered by one or more claims of
an issued Patent in the United States.


Section 3.13    Regulatory Approval.


(a)The Company and its Subsidiary have made available to Purchaser any written
reports or other written communications received from a Governmental Authority
that would indicate that any Regulatory Agency (A) is not likely to approve the
BLA, (B) is likely to revise or revoke any current Regulatory Approval granted
by any Regulatory Agency with respect to the Product, or (C) is likely to pursue
any material compliance actions against the Company.


(b)The Company and its Subsidiary possess all Regulatory Approvals issued or
required by the appropriate Regulatory Agencies, which Regulatory Approvals are
necessary to conduct the current clinical trials relating to the Product, and
neither the Company nor its Subsidiary has received any notice of proceedings
relating to the revocation, suspension, termination or modification of any such
Regulatory Approvals.
- 20 -




--------------------------------------------------------------------------------




(c)The Company and its Subsidiary are in material compliance with, and has
materially complied with, all applicable federal, state, local and foreign laws,
rules, regulations, standards, orders and decrees governing its business,
including all regulations promulgated by each Regulatory Agency, the failure of
compliance with which could reasonably be expected to result in a Material
Adverse Effect; the Company and its Subsidiary have not received any notice
citing action or inaction by any of them that would constitute any material
non-compliance with any applicable federal, state, local and foreign laws,
rules, regulations, or standards, which could reasonably be expected to result
in a Material Adverse Effect; and to the Company's Knowledge, no prospective
change in any applicable federal, state, local or foreign laws, rules,
regulations or standards has been adopted which, when made effective, could
reasonably be expected to result in a Material Adverse Effect.


(d)Preclinical and clinical trials conducted on behalf of the Company or its
Subsidiary relating to the Product were conducted in compliance with applicable
laws and, in all material respects, in accordance with experimental protocols,
procedures and controls pursuant to, where applicable, accepted professional and
scientific standards; the descriptions of the results of such trials provided to
Purchaser are accurate in all material respects. Neither the Company nor its
Subsidiary has received any notices or correspondence from any Regulatory Agency
or comparable authority requiring the termination, suspension, or material
modification or clinical hold of any clinical trials conducted by or on behalf
of the Company or its Subsidiary with respect to the Product, which termination,
suspension, material modification or clinical hold could reasonably be expected
to result in a Material Adverse Effect.


Section 3.14    Material Contracts.


Neither the Company nor its Subsidiary is in breach of or in default under any
Material Contract which default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. To the Knowledge
of the Company, nothing has occurred and no condition exists that would permit
any other party thereto to terminate any Material Contract. Neither the Company
nor its Subsidiary has received any notice or, to the Knowledge of the Company,
any threat of termination of any such Material Contract. To the Knowledge of the
Company, no other party to a Material Contract is in breach of or in default
under such Material Contract. All Material Contracts are valid and binding on
the Company or its Subsidiary and, to the Knowledge of the Company, on each
other party thereto, and are in full force and effect. The Company is in
compliance with all obligations of the Amended and Restated Standard Exclusive
License Agreement with Sublicensing Terms between AxoGen Corporation and the
University of Florida Research Foundation dated February 21, 2006, and the
Patent License Agreement between AxoGen Corporation and the Board of Regents of
The University of Texas System dated July 19, 2005.
Section 3.15    Place of Business.


The Company's principal place of business and chief executive office are set
forth on Schedule 3.15.
Section 3.16    Broker's Fees.
- 21 -




--------------------------------------------------------------------------------




The Company and its Subsidiary have not taken any action that would entitle any
Person to any commission or broker's fee in connection with this Agreement
except fees, commissions and expenses to be paid to JMP Securities LLC, all of
which will be paid by the Company.
Section 3.17    Other Information.


No written statement, information, report or materials prepared by or on behalf
of the Company or its Subsidiary and furnished to Purchaser by or on behalf of
the Company or its Subsidiary in connection with any Transaction Document or any
transaction contemplated hereby or thereby, no written representation, warranty
or statement made by the Company or its Subsidiary in any Transaction Document,
and no Schedule or Exhibit hereto or thereto, in each case taken in the
aggregate, contains any untrue statement of a material fact or omits any
statement of material fact necessary in order to make the statements made
therein in light of the circumstances under which they were made not misleading.
Section 3.18    Insurance.


There are in full force and effect insurance policies maintained by the Company
with an insurance company rated not less than “A-” by A.M. Best Company, Inc.,
with coverages and in amounts customary for companies of comparable size and
condition similarly situated in the same industry as the Company, including
product liability insurance, directors and officers insurance and insurance
against litigation liability, subject only to such exclusions and deductible
items as are usual and customary in insurance policies of such type. All
material insurable risks in respect of the business and assets of the Company
and its Subsidiary are covered by such insurance policies. The Company has named
Purchaser as an additional insured party with respect to its general liability
and product liability insurance policies. A schedule of the Company's insurance
policy or insurance policies is attached hereto as Schedule 3.18.
Section 3.19    Taxes.


The Company has timely filed (taking into account all extensions of due dates)
all Tax returns required to be filed by, or on behalf of, it and has timely paid
all Taxes required to be paid with such returns. All Tax Returns filed by the
Company (or on its behalf) have been true, correct and complete in all material
respects. Except as set forth on Schedule 3.19, there is no outstanding or, to
the Company's Knowledge, threatened action, claim or other examination or
proceeding with respect to Taxes of the Company or its assets (including with
respect to the Assigned Interests and the Revenue Interests). Except as set
forth on Schedule 3.19, there are no Taxes of the Company that form or could
form, individually or in the aggregate, the basis for a material encumbrance
(other than encumbrances for current taxes not yet past due) on any of its
assets (including the Assigned Interests and the Revenue Interests).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to the Company the following:
Section 4.01    Organization.
- 22 -




--------------------------------------------------------------------------------




Purchaser is a corporation duly incorporated and validly existing under the laws
of the State of Delaware.
Section 4.02    Authorization.


Purchaser has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by Purchaser and each Transaction Document
constitutes the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with their respective terms, subject, as to enforcement
of remedies, to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors' rights generally or general equitable principles.
Section 4.03    Broker's Fees.


Purchaser has not taken any action that would entitle any Person to any
commission or broker's fee in connection with the transactions contemplated by
the Transaction Documents.
Section 4.04    Conflicts.
 
Neither the execution and delivery of this Agreement or any other Transaction
Document to which Purchaser is a party nor the performance or consummation of
the transactions contemplated hereby or thereby will: (a) contravene, conflict
with, result in a breach or violation of, constitute a default under, or
accelerate the performance provided by, in any material respects any provisions
of: (i) any law, rule or regulation of any Governmental Authority, or any
judgment, order, writ, decree, permit or license of any Governmental Authority,
to which Purchaser or any of its assets or properties may be subject or bound;
or (ii) any contract, agreement, commitment or instrument to which Purchaser is
a party or by which Purchaser or any of its assets or properties is bound or
committed; (b) contravene, conflict with, result in a breach or violation of,
constitute a default under, or accelerate the performance provided by, any
provisions of the organizational or constitutional documents of Purchaser; or
(c) require any notification to, filing with, or consent of, any Person or
Governmental Authority, except, in the case of the foregoing clauses (a) or (c),
for any such breaches, defaults or other occurrences that would not,
individually or in the aggregate, have a material adverse effect on the ability
of Purchaser to perform any of its obligations under the Transaction Documents.
ARTICLE V
COVENANTS


From the date hereof through and including the end of the Revenue Interest
Period, the following covenants shall apply:
Section 5.01    Consents and Waivers.


The Company shall use its commercially reasonable efforts to obtain and maintain
any required consents, acknowledgements, certificates or waivers so that the
transactions contemplated by this Agreement or any other Transaction Document
may be consummated and shall not result in any default or breach or termination
of any of the Material Contracts.
- 23 -




--------------------------------------------------------------------------------




Section 5.02    Access; Information.
 
(a)License Notices. Subject to any applicable confidentiality restrictions, the
Company shall promptly provide Purchaser with copies of any material written
notices received or given by the Company under any Material Contract, and to the
extent the Company is barred from providing Purchaser with copies of such
notices due to any applicable confidentiality restrictions, the Company shall
(i) inform Purchaser of the existence of such notice accompanied by a written
description of the substance contained in such notice and (ii) promptly seek the
removal or waiver of any such confidentiality restrictions so as to permit a
free exchange of information with the Purchaser regarding the substance of such
notice. The Company shall promptly notify Purchaser of any breaches or alleged
breaches under any Material Contracts and of any other events with respect to
any Material Contract or the subject matter thereof which could reasonably be
expected to have a Material Adverse Effect.


(b)Litigation or Investigations. The Company shall promptly notify Purchaser of
(i) any action, demand, suit, claim, cause of action, proceeding or
investigation pending or, to the best knowledge of the Company, threatened by or
against the Company, or (ii) proceeding or inquiry of any Governmental Authority
pending or, to the best knowledge of the Company, threatened against the
Company, related to any Material Contract, the Product, the Patents or any
Transaction Document.


(c)Maintenance of Books and Records. The Company shall keep and maintain, or
cause to be kept and maintained, at all times accurate and complete books and
records. During the Term, the Company shall keep and maintain, or cause to be
kept and maintained, at all times full and accurate books of account and records
adequate to correctly reflect all payments paid and/or payable with respect to
the Revenue Interests and Assigned Interests and all deposits made into the
applicable deposit accounts.


(d)Inspection Rights. Purchaser and any of Purchaser's representatives shall
have the right, once a year (and at any other time a Default or Event of Default
shall have occurred or be continuing), to visit the Company and its
Subsidiaries' offices and properties where the Company and its Subsidiaries keep
and maintain their books and records relating or pertaining to the Revenue
Interests, the Assigned Interests and the other Assigned Interests Collateral
for purposes of conducting an audit of such books and records, and to inspect,
copy and audit such books and records, during normal business hours, and, upon
five (5) Business Days' written notice given by Purchaser to the Company
(provided one (1) Business Day's notice shall be required if a Default or Event
of Default shall have occurred and be continuing), the Company will provide
Purchaser and any of Purchaser's representatives reasonable access to such books
and records, and shall permit Purchaser and any of Purchaser's representatives
to discuss the business, operations, properties and financial and other
condition of the Company or any of its Affiliates including, but not limited to,
matters relating or pertaining to the Revenue Interests, the Assigned Interests
and any the other Assigned Interests Collateral with officers of such parties,
and with their independent certified public accountants.


(e)Audit Costs. In the event any audit of the books and records of the Company
and its Subsidiaries relating to the Revenue Interests, Assigned Interests, and
the other Assigned Interests Collateral by Purchaser and/or any of Purchaser's
representatives reveals that the amounts paid to Purchaser hereunder for the
period of such audit have been understated by more
- 24 -




--------------------------------------------------------------------------------




than five percent (5%) of the amounts determined to be due for the period
subject to such audit, then the Audit Costs in respect of such audit shall be
borne by the Company; and in all other cases, such Audit Costs shall be borne by
Purchaser.


(f)Quarterly Reports. During the Term, the Company shall, promptly after the end
of each Fiscal Quarter of the Company (but in no event later than forty-five
(45) days following the end of such quarter), produce and deliver to Purchaser a
Quarterly Report for such quarter, together with a certificate of the Company,
certifying that to the best Knowledge of the Company (i) such Quarterly Report
is a true and complete copy and (ii) any statements and any data and information
therein prepared by the Company are true, correct and accurate in all material
respects.


(g)GAAP Accounting. The Company shall maintain a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in conformity with GAAP.


(h)Periodic Reports. In the event that the Company is not subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, the
Company shall deliver to Purchaser the following financial statements:
i.Within forty-five (45) days after the end of each Fiscal Quarter, copies of
the unaudited consolidated financial statements of the Company and its
Subsidiaries for such Fiscal Quarter; and
ii.Within forty-five (45) days after the end of each Fiscal Year, copies of the
audited consolidated financial statements of the Company and its Subsidiaries
for such Fiscal Year.


Section 5.03    Material Contracts.


The Company shall comply with all material terms and conditions of and fulfill
all of its obligations under all the Material Contracts. The Company shall not
amend, modify or supplement any Material Contract in a manner which would
adversely affect Purchaser or issue any waivers, consents, or other approvals
under any Material Contract in a manner which would adversely affect Purchaser
without the prior written consent of Purchaser. Upon the occurrence of a
material breach of any Material Contract by any Third Party thereto, which is
not cured pursuant to the express terms as provided therein (disregarding any
rights of waiver or extensions of time or other rights or consents that are
excisable at the discretion of the Company), the Company shall, in its
discretion but in accordance with its sound business judgment, use its
commercially reasonable efforts to enforce its rights and remedies thereunder.
Section 5.04    Confidentiality; Public Announcement.


(a)All Confidential Information furnished by Purchaser to the Company or by the
Company to Purchaser in connection with this Agreement and any other Transaction
Document and the transactions contemplated hereby and thereby, as well as the
terms, conditions and provisions of this Agreement and any other Transaction
Document, shall be kept confidential by the Company and Purchaser.
Notwithstanding the foregoing, the Company and Purchaser may disclose such
Confidential Information to their partners, directors, employees, managers,
- 25 -




--------------------------------------------------------------------------------




officers, investors, bankers, advisors, trustees and representatives, provided
that such Persons shall be informed of the confidential nature of such
information and shall be obligated to keep such information confidential
pursuant to the terms of this Section 5.04(a). The Company will consult with
Purchaser, and Purchaser will consult with the Company, on the form, content and
timing of any such disclosures of Confidential Information, including, without
limitation, any disclosures made pursuant to applicable securities laws or made
to investment or other analysts.


(b)Except as required by law or the rules and regulations of any securities
exchange or trading system or the FDA or any Governmental Authority with similar
regulatory authority, or except with the prior written consent of the other
party (which consent shall not be unreasonably withheld), no party shall issue
any press release or make any other public disclosure with respect to the
transactions contemplated by this Agreement or any other Transaction Document;
provided, however, that the Company and Purchaser may jointly prepare a press
release for dissemination promptly following the Closing Date.


Section 5.05    Guarantee and Collateral Agreement.


During the Revenue Interest Period, the Company shall, at all times until the
Obligations are paid and performed in full, grant in favor of Purchaser a valid,
continuing, first perfected lien on and security interest in the Revenue
Interests, the Assigned Interests and the other Assigned Interests Collateral
described in the Guarantee and Collateral Agreement.
Section 5.06    Efforts; Further Assurance.


(a)Subject to the terms and conditions of this Agreement, each of Purchaser and
the Company will use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement and any other Transaction Document. Purchaser and the Company
agree to execute and deliver such other documents, certificates, agreements and
other writings (including any financing statement filings requested by
Purchaser) and to take such other actions as may be reasonably necessary in
order to consummate or implement expeditiously the transactions contemplated by
this Agreement and any other Transaction Document and to vest in Purchaser good,
valid and marketable rights and interests in and to the Assigned Interests free
and clear of all Liens, except those Liens created in favor of Purchaser
pursuant to the Guarantee and Collateral Agreement, the Assignment of Interests
and any other Transaction Document.


(b)Purchaser and the Company shall execute and deliver such additional
documents, certificates and instruments, and perform such additional acts, as
may be reasonably requested and necessary or appropriate to carry out and
effectuate all of the provisions of this Agreement and any other Transaction
Document and to consummate all of the transactions contemplated by this
Agreement and any other Transaction Document.


(c)Purchaser and the Company shall cooperate and provide assistance as
reasonably requested by the other party in connection with any Third Party
litigation, arbitration or other Third Party proceeding (whether threatened,
existing, initiated, or contemplated prior to, on or after the date hereof) to
which any party hereto or any of its officers, directors, shareholders, agents
or employees is or may become a party or is or may become otherwise directly or
- 26 -




--------------------------------------------------------------------------------




indirectly affected or as to which any such Persons have a direct or indirect
interests, in each case relating to this Agreement, any other Transaction
Document, the Assigned Interests or any other Assigned Interests Collateral, or
the transactions described herein or therein.


Section 5.07    Change of Control; Put Option.


(a)Change of Control. In the event that a Change of Control shall occur during
the Revenue Interest Period, the Company shall repurchase the Assigned Interests
from Purchaser for a repurchase price equal to the Change of Control Payment on
or prior to the third Business Day after the occurrence of a Change of Control.
The Change of Control Payment shall be made by wire transfer of immediately
available funds to the account designated by Purchaser.


(b)Put Option. In the event that a Put Option Event shall occur during the Term,
Purchaser shall have the right, but not the obligation (the “Put Option”) to
require the Company to repurchase from Purchaser the Assigned Interests at the
Put Price. In the event Purchaser elects to exercise its Put Option, Purchaser
shall deliver written notice to the Company specifying the closing date which
date shall be forty-five (45) days from such notice date (the “Put Option
Closing Date”), which notice must be given within sixty (60) days of Purchaser's
receipt of written notice from the Company of a Put Option Event. Failure to
provide notice by such times will be deemed an irrevocable waiver of the right
to exercise the Put Option. On the Put Option Closing Date, the Company shall
repurchase from Purchaser the Assigned Interests at the Put Price in cash, the
payment of which shall be made by wire transfer of immediately available funds
to the account designated by Purchaser. Notwithstanding anything to the contrary
contained herein, immediately upon the occurrence of a Bankruptcy Event,
Purchaser shall be deemed to have automatically and simultaneously elected to
have the Company repurchase from Purchaser the Assigned Interests for the Put
Price in cash and the Put Price shall be immediately due and payable without any
further action or notice by any party.


(c)Call Option. At any time after the fourth anniversary following the Closing
Date, the Company shall have the right (the “Call Option”), exercisable upon ten
(10) days' written notice to Purchaser, to repurchase the Assigned Interests
from Purchaser at a repurchase price equal to the Change of Control Payment. In
order to exercise the Call Option, the Company shall deliver written notice to
Purchaser of its election to so repurchase the Assigned Interests not less than
ten (10) days prior to the proposed closing date (the “Call Closing Date”). On
the Call Closing Date, the Company shall repurchase from Purchaser the Assigned
Interests at the Change of Control Payment, the payment of which shall be made
by wire transfer of immediately available funds to the account designated by
Purchaser.


(d)Obligations of Purchaser. In connection with the consummation of a repurchase
of the Assigned Interests pursuant to the Change of Control Payment or the Put
Option, Purchaser agrees that it will (i) promptly but no later than three (3)
Business Days execute and deliver to the Company such UCC termination statements
and other documents as may be necessary to release Purchaser's Lien on the
Assigned Interests Collateral and otherwise give effect to such repurchase and
(ii) take such other actions or provide such other assistance as may be
necessary to give effect to such repurchase.
- 27 -




--------------------------------------------------------------------------------




Section 5.08    Remittance to Deposit Account.


(a)On the Closing Date, the parties hereto shall enter into a Deposit Agreement
in form and substance reasonably satisfactory to the parties hereto and the
Deposit Bank, which Deposit Agreement will provide for, among other things, the
establishment and maintenance of a Deposit Account and Joint Concentration
Account in accordance with the terms herein and therein. Funds deposited into
the Deposit Account shall be swept by the Deposit Bank on a daily basis into the
Joint Concentration Account. The parties understand and agree that the current
Deposit Bank cannot accommodate multiple Deposit Accounts; and accordingly, so
long as the Company has not established a separate Company Concentration Account
and Purchaser Concentration Account as required pursuant to Section 5.08(b), the
Company shall be responsible for computing the Daily Amount and shall retain at
all times (subject to any payments of the Daily Amount paid to Purchaser, which
payments shall be made promptly upon Purchaser's request) an amount equal to the
aggregate Daily Amount owed to Purchaser pursuant to this Agreement.


(b)Notwithstanding any provision herein or in any other Transaction Document to
the contrary, the Company shall no later than one hundred twenty (120) days
after the Closing Date to enter into a new Deposit Agreement (in form and
substance reasonably satisfactory to Purchaser) with a bank or financial
institution approved by Purchaser, which bank or financial institution shall
thereafter serve as the Deposit Bank pursuant to the terms hereof. Upon
engagement of the replacement Deposit Bank and the entering into the new Deposit
Agreement in accordance with the immediately preceding sentence, such Deposit
Agreement shall provide for, among other things, the establishment and
maintenance of a Deposit Account, a Joint Concentration Account, a Company
Concentration Account and a Purchaser Concentration Account in accordance with
the terms herein and therein. Any Purchaser Concentration Account shall be held
solely for the benefit of Purchaser, but shall be subject to the terms and
conditions of this Agreement, the Guarantee and Collateral Agreement and the
other Transaction Documents. Funds deposited into the Deposit Account shall be
swept by the Deposit Bank on a daily basis into the Joint Concentration Account
and subsequent thereto, the Daily Amount shall be swept into the Purchaser
Concentration Account. Purchaser shall have immediate and full access to any
funds held in the Purchaser Concentration Account and such funds shall not be
subject to any conditions or restrictions whatsoever. After the Daily Amount is
swept into the Purchaser Concentration Account, the amounts remaining in the
Joint Concentration Account shall then be swept, at the direction of the
Company, into the Company Concentration Account. The Company shall have
immediate and full access to any funds held in the Company Concentration Account
and such funds shall not be subject to any conditions or restrictions whatsoever
other than those of the Deposit Bank; provided, however, that nothing herein
shall (i) affect or reduce the Company's obligations to pay in full all amounts
due to Purchaser under this Agreement, or (ii) in any manner limit the recourse
of Purchaser to the Assigned Interests Collateral to satisfy the Company's
Obligations.


(c)The Company shall pay all fees, expenses and charges of the Deposit Bank
(including the replacement Deposit Bank contemplated by Section 5.08(b)).


(d)The Company shall use commercially reasonable efforts to amend each License
Agreement, within thirty (30) Business Days after the engagement of the
replacement Deposit Bank contemplated by Section 5.08(b), to contain a provision
providing for all payments in
- 28 -




--------------------------------------------------------------------------------




respect of sales of the Product and in respect of royalties received from
Licensees to be remitted directly by the applicable party into the Deposit
Account and the Company shall cause such payments to be remitted directly by the
applicable party into the Deposit Account. If the Company is unsuccessful in
amending the License Agreements in accordance with the foregoing sentence and at
all times prior to the engagement of the replacement Deposit Bank as
contemplated by Section 5.08(b), the Company shall instruct each Licensee to
such License Agreement to remit to the Deposit Account when due all applicable
payments in respect of sales and licensing revenue in respect of the Product and
in respect of royalties received from such Licensees. Without in any way
limiting the foregoing, commencing on the Closing Date and thereafter, any and
all payments in respect of sales of the Product received by the Company shall be
deposited into the Deposit Account within two (2) Business Days of the Company's
receipt thereof.
 
(e)With respect to any License Agreement (excluding License Agreement that do
not call for direct payment to the Company) entered into by the Company from and
after the engagement of the replacement Deposit Bank contemplated by Section
5.08(b), the Company shall (i) at the time of the execution and delivery of such
agreement, instruct any party thereto under such agreement to remit to the
Deposit Account when due all applicable payments in respect of sales and
licensing revenue in respect of the Product and in respect of royalties received
from Licensees that are due and payable to the Company in respect of or derived
from such agreement during the Revenue Interest Period and (ii) deliver to
Purchaser evidence of such instruction and of such applicable party's agreement
thereto. Without in any way limiting the foregoing, commencing on the Closing
Date and thereafter, any and all payments in respect of sales of the Product
received by the Company shall be deposited into the Deposit Account within two
(2) Business Days of the Company's receipt thereof.


(f)Prior to the termination of this Agreement, the Company shall not have any
right to terminate the Deposit Bank without Purchaser's prior written consent.
Any such consent, which Purchaser may grant or withhold in its sole and absolute
discretion, shall be subject to the satisfaction of each of the following
conditions to the satisfaction of Purchaser:


i.the successor Deposit Bank shall be acceptable to Purchaser;
ii.Purchaser, the Company and the successor Deposit Bank shall have entered into
a deposit agreement substantially in the form of the Deposit Agreement initially
entered into;
iii.all funds and items in the accounts subject to the Deposit Agreement to be
terminated shall be transferred to the new accounts held at the successor
Deposit Bank prior to the termination of the then existing Deposit Bank; and
iv.Purchaser shall have received evidence that all of the applicable parties
making payments in respect of sales of the Product have been instructed to remit
all future payments in respect of sales of the Product to the new accounts held
at the successor Deposit Bank.


(g)True-Up.
- 29 -




--------------------------------------------------------------------------------




i.Following the end of each Fiscal Quarter, as soon as the Company shall have
determined the Net Revenues for such Fiscal Quarter and for each other Fiscal
Quarter in the Fiscal Year in which the then most recently ended Fiscal Quarter
occurred (the “Year-to-Date Net Revenues”) and in any event no later than
forty-five (45) days after the end of such Fiscal Quarter (unless such Fiscal
Quarter is the last Fiscal Quarter of a Fiscal Year in which case no later than
ninety (90) days after the end of such Fiscal Quarter), the Company shall
present Purchaser a certificate, in reasonable detail with supporting
calculations and information, detailing the Year-to-Date Net Revenues (the
“True-Up Statement”). The True-Up Statement shall include a calculation of (A)
the year-to-date Assigned Interests as of the end of such quarterly period,
which shall be the product of the Applicable Percentage multiplied by the
Year-to-Date Net Revenues, with a separate calculation taking into account any
mandatory minimum payments as provided in the definition of Assigned Interests
(“Year-to-Date Assigned Interests”) and (B) the difference between (X) the
amount Purchaser has received on or prior to the last day of the most recently
ended Fiscal Quarter in payments from the Company under Section 2.02(a) or this
Section 5.08 in respect of the Fiscal Year for which Year-to-Date Net Revenues
is calculated less (Y) the Year-to-Date Assigned Interests (the “True-Up
Amount”).


ii.If the True-Up Amount calculated pursuant to clause (i) above is positive,
Purchaser shall pay such amount to the Company within five (5) days of receipt
by Purchaser of the True-Up Statement.


iii.If the True-Up Amount calculated pursuant to clause (i) above is negative,
the Company shall pay the absolute value of such amount to Purchaser within five
(5) days of the receipt by Purchaser of the True-Up Statement.


Section 5.09    Intellectual Property.


(a)The Company shall, at its sole expense, either directly or by causing any
Licensee to do so, take any and all actions (including taking legal action to
specifically enforce the applicable terms of any License Agreement), and
prepare, execute, deliver and file any and all agreements, documents or
instruments which are necessary to diligently maintain the Material Patents. The
Company shall ensure that all patent applications corresponding to the Material
Patents are diligently prosecuted with the intent to protect the Product. In the
exercise of its reasonable business discretion, the Company shall diligently
defend or assert such Intellectual Property and such Patents against
infringement or interference by any other Persons, and against any claims of
invalidity or unenforceability, in any jurisdiction (including, without
limitation, by bringing any legal action for infringement or defending any
counterclaim of invalidity or action of a Third Party for declaratory judgment
of non-infringement or non-interference). The Company shall not, and shall use
its commercially reasonable efforts to cause any Licensee not to, disclaim or
abandon, or fail to take any action necessary or desirable to prevent the
disclaimer or abandonment of, the Material Patents.


(b)In the event that the Company becomes aware that any intellectual property
licensed by it to a Licensee under any License Agreement infringes or violates
any Third Party intellectual property, the Company shall, in the exercise of its
reasonable business discretion, use commercially reasonable efforts to attempt
to secure the right to use such intellectual property on behalf of itself and
the affected Licensee and shall pay all costs and amounts associated with
obtaining any such license, without any reduction in the Assigned Interests.
- 30 -




--------------------------------------------------------------------------------




(c)The Company shall directly, or through a Licensee, take any and all actions
and prepare, execute, deliver and file any and all agreements, documents or
instruments that are necessary or commercially reasonable or desirable to secure
and maintain, all Regulatory Approvals in the United States.


(d)The Company shall notify PDL regarding any material developments with the
Material Patents, including new filings, allowance and issuance, abandonment, or
the initiation of any interference, reexamination, reissue, post-grant review
proceeding and litigation, and shall provide PDL with an updated patent schedule
upon request, but at least once per year.


Section 5.10    Protective Covenants.


(a)The Company shall not, without the prior written consent of Purchaser:


i.Forgive, release or compromise any amount owed to the Company or its
Subsidiary and relating to the Assigned Interests outside the ordinary course of
business;
ii.Waive, amend, cancel or terminate, exercise or fail to exercise, any of its
material rights constituting or relating to the Revenue Interests (including any
rights under any License Agreement) outside the ordinary course of business;
iii.Amend, modify, restate, cancel, supplement, terminate or waive any material
provision of any Material Contract, or grant any consent thereunder, or agree to
do any of the foregoing, including, without limitation, entering into any
agreement with any Person under the provisions of such Material Contract;
iv.Enter into any agreement that would be reasonably expected to have a Material
Adverse Effect;
v.Create, incur, assume or suffer any interference with the direction of
payments set for in Section 5.08; or
vi.Create, incur, assume or suffer to exist any Lien, or exercise any right of
rescission, offset, counterclaim or defense, upon or with respect to the
Assigned Interests, the Revenue Interests or the other Assigned Interests
Collateral, or agree to do or suffer to exist any of the foregoing, except for
any Lien or agreements in favor of Purchaser granted under or pursuant to this
Agreement and the other Transaction Documents.


(b)During the Term, the Company agrees that, within five (5) Business Days of
any Person becoming a direct or indirect wholly owned Subsidiary of the Company,
the Company shall cause such Subsidiary to deliver to Purchaser an Assumption
Agreement (as defined in the Guarantee and Collateral Agreement) executed by
such Subsidiary, pursuant to which such Subsidiary shall become a guarantor of
the obligations hereunder and grant a security interest in the Assigned
Interests Collateral.


Section 5.11    Insurance.


The Company shall (i) maintain the current insurance policies with its current
insurance companies or with companies having at the least the same rating from
A.M. Best Company, Inc.,
- 31 -




--------------------------------------------------------------------------------




including product liability insurance and directors and officers insurance and
insurance against litigation, liability, subject only to such exclusions and
deductible items as are usual and customary in insurance policies of such type,
and (ii) maintain Purchaser as an additional insured party with respect to its
general liability and product liability insurance policies. From time to time
(with reasonable frequency) the Company will revise its insurance policy so as
to maintain coverage in amounts customary for companies of comparable size and
condition similarly situated in the same industry as the Company.


Section 5.12    Notice.


The Company shall provide Purchaser with written notice as promptly as
practicable (and in any event within two (2) Business Days) after becoming aware
of any of the following:
(a)any material breach or default by the Company of any covenant, agreement or
other provision of this Agreement, or any other Transaction Document;
(b)any representation or warranty made or deemed made by the Company in any of
the Transaction Documents or in any certificate delivered to Purchaser pursuant
hereto shall prove to be untrue, inaccurate or incomplete in any material
respect on the date as of which made or deemed made;
(c)the occurrence of a Change of Control; or
(d)the occurrence of a Put Option Event.


Section 5.13    Use of Proceeds.


The Company shall use proceeds received from Purchaser in support of the
business plan for the Product, including sales operation and expansion and
additional clinical studies. The Company shall take commercially reasonable
measures to support the sales of the Product.


Section 5.14    Taxes.


(a)The Company shall timely file (taking into account all extensions of due
dates) all Tax Returns required to be filed by it and will pay all Taxes
required to be paid with such returns.
(b)Each payment made by the Company pursuant to the Transaction Documents shall
be payable free of any Tax, withholding or other deduction except for any Tax,
withholding or deduction imposed by applicable law. The Company and Purchaser
agree that to each of their knowledge such payments are not subject to any
deduction or withholding under current applicable law.


Section 5.15    Board Designee.


Effective immediately after the Closing, Purchaser shall have the right to
designate, and the Company shall appoint an individual designated by the
Purchaser (the “Purchaser Designee”), who shall serve on the Board until the
2013 Annual Meeting of Shareholders (the “2013 Annual Meeting”). For the 2013
Annual Meeting and each annual meeting thereafter
- 32 -




--------------------------------------------------------------------------------




during the Term, the Board shall nominate and recommend the Purchaser Designee
as a director nominee to serve on the Board until the next annual meeting and
shall include such nomination in the Company's proxy statement for the 2013
Annual Meeting and each annual meeting thereafter, provided that the election of
the Purchaser Designee is subject to shareholders' approval. Should at any time
there become a vacancy on the Board as a result of (1) the resignation, death or
removal of the Purchaser Designee or (2) such Purchaser Designee failing to
obtain the requisite approval of the Company's shareholders at any annual or
special meeting of the Company's shareholders and where no other individual is
elected to such vacancy, Purchaser shall have the right to designate an
individual to fill such vacancy, and the Company shall take such actions
necessary to appoint, such individual to the Board. The Company shall have taken
all actions necessary at or prior to the Closing to ensure there is a vacancy on
the Board as of the Closing to permit the appointment of the Purchaser Designee
to the Board as of the Closing.


Section 5.16    Rights to Future Stock Issuances.


Subject to the terms and conditions of this Section 5.16 and applicable
securities laws, if the Company proposes to offer or sell any New Securities,
the Company shall first offer such New Securities to the Purchaser. The
Purchaser shall be entitled to apportion the right of first offer hereby granted
to it among itself and its Affiliates in such proportions as it deems
appropriate.
(a)The Company shall give notice (the “Offer Notice”) to the Purchaser, stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.
(b)By notification to the Company within five (5) days after the Offer Notice is
given, the Purchaser may elect to purchase or otherwise acquire, at the price
and on the terms specified in the Offer Notice, up to * * * of such New
Securities. The closing of any sale pursuant to this Section 5.16(b) shall occur
within the later of one hundred and twenty (120) days of the date that the Offer
Notice is given and the date of initial sale of New Securities pursuant to
Section 5.16(c).
(c)If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Section 5.16(b), the Company may, during
the ninety (90) day period following the expiration of the periods provided in
Section 5.16(b), offer and sell such New Securities (including any portion of
New Securities Purchaser declined to acquire pursuant to Section 5.16(b)) to any
Person or Persons at a price not less than, and upon terms no more favorable to
the offeree than, those specified in the Offer Notice. If the Company does not
enter into an agreement for the sale of the New Securities within such period,
or if such agreement is not consummated within thirty (30) days of the execution
thereof, the right provided hereunder shall be deemed to be revived and such New
Securities shall not be offered unless first reoffered to the Purchaser in
accordance with this Section 5.16.
(d)The right of first offer in this Section 5.16 shall not be applicable to (i)
issuance of options under the Company's equity compensation plans, where such
plans have been approved by the Company's shareholders; and (ii) issuance of
equity securities to one or more counterparties in connection with the
consummation, by the Company, of a strategic partnership,
- 33 -




--------------------------------------------------------------------------------




joint venture, collaboration or acquisition or license of any business products
or technology (it being understood and agreed that the primary purpose of any
issuance pursuant to this clause (ii) shall not be to raise capital).
(e)The Purchaser shall agree to treat the Offer Notice as confidential, and it
shall not trade any securities of the Company while the terms of the Offer
Notice remain as material, non-public information.


Section 5.17    Dividends.


During the period from the Closing Date to sixty (60) days after the fourth
anniversary of the Closing Date (or the payment of the Put Price in the event
the Put Option is exercised on or prior to 60 days after the fourth anniversary
of the Closing Date), the Company shall not, nor shall it permit any Subsidiary
to, declare, pay or make any dividend or distribution on any shares of the
common stock or preferred stock of such Person (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any common or preferred stock, or of any options to
purchase or acquire any such shares of common or preferred stock of any such
Person (collectively, “Restricted Payments”), except that: (a) each Subsidiary
may make direct or indirect Restricted Payments to the Company; and (b) the
Company and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it solely with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests. For purposes of this Agreement, “Equity Interests” of any Person
means any and all shares, rights to purchase, options, warrants, general,
limited or limited liability partnership interests, member interests,
participation or other equivalents of or interest in (regardless of how
designated) equity of such Person, whether voting or nonvoting, including common
stock, preferred stock, convertible securities or any other “equity security”
(as such term is defined in Rule 3a11-1 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended).


ARTICLE VI
TERMINATION


Section 6.01    Termination Date.


This Agreement shall terminate upon the earlier of expiration or termination of
the Revenue Interest Period, in each case after full satisfaction of any amounts
due under this Agreement by Company to the Purchaser (the “Term”).
Section 6.02    Effect of Termination.


In the event of the termination of this Agreement pursuant to Section 6.01, this
Agreement shall forthwith become void and have no effect without any liability
on the part of any party hereto or its Affiliates, directors, officers,
stockholders, partners, managers or members other than the provisions of this
Section 6.02 and Sections 5.04, and Article VII hereof, which shall survive any
termination as set forth in Section 6.01. Nothing contained in this Section 6.02
shall relieve any party from liability for any breach of this Agreement.
- 34 -




--------------------------------------------------------------------------------




ARTICLE VII
MISCELLANEOUS


Section 7. 01    Survival.


(c)All representations and warranties made herein and in any other Transaction
Document, any certificates or in any other writing delivered pursuant hereto or
thereto shall survive the execution and delivery of this Agreement and shall
continue to survive until the termination of this Agreement in accordance with
Article VI.
(d)Any investigation or other examination that may have been made or may be made
at any time by or on behalf of the party to whom representations and warranties
are made shall not limit, diminish or in any way affect the representations and
warranties in the Transaction Documents, and the parties may rely on the
representations and warranties in the Transaction Documents irrespective of any
information obtained by them by any investigation, examination or otherwise.


Section 7.02    Specific Performance; Limitations on Damages.


(e)Each of the parties hereto acknowledges that the other party will have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents. In such event, each of the parties agrees that the
other party shall have the right, in addition to any other rights it may have
(whether at law or in equity), to specific performance of this Agreement.
(f)Notwithstanding anything to the contrary in this Agreement, in no event shall
either party be liable for special, indirect, incidental, punitive or
consequential damages of the other party, whether or not caused by or resulting
from the actions of such party or the breach of its covenants, agreements,
representations or warranties hereunder, even if such party has been advised of
the possibility of such damages.


Section 7.03    Notices.


All notices, consents, waivers and communications hereunder given by any party
to the other shall be in writing (including facsimile transmission) and
delivered personally, by telegraph, telecopy, telex or facsimile, by a
recognized overnight courier, or by dispatching the same by certified or
registered mail, return receipt requested, with postage prepaid, in each case
addressed:
If to Purchaser to:
PDL BioPharma, Inc.
932 Southwood Blvd.
Attention: General Counsel
Facsimile No.: (775) 832-8501
with a copy to:
- 35 -




--------------------------------------------------------------------------------




Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071-3197
Attention: Dhiya El-Saden
Facsimile No.: (213) 229-7520


If to the Company to:


AxoGen, Inc.
AxoGen Corporation
13859 Progress Blvd.
Alachua, FL 32615
Attention: Karen Zaderej
Fax: (386) 462-6803


with a copy to:


Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, Pennsylvania 19103
Attention: Fahd M.T. Riaz
Fax: (215) 963-5001


or to such other address or addresses as Purchaser or the Company may from time
to time designate by notice as provided herein, except that notices of changes
of address shall be effective only upon receipt. All such notices, consents,
waivers and communications shall: (a) when posted by certified or registered
mail, postage prepaid, return receipt requested, be effective three (3) Business
Days after dispatch, unless such communication is sent trans-Atlantic, in which
case they shall be deemed effective five (5) Business Days after dispatch, (b)
when telegraphed, telecopied, telexed or facsimiled, be effective upon receipt
by the transmitting party of confirmation of complete transmission, or (c) when
delivered by a recognized overnight courier or in person, be effective upon
receipt when hand delivered.


Section 7.04    Successors and Assigns.


The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. The Company
shall not be entitled to assign any of its obligations and rights under the
Transaction Documents without the prior written consent of Purchaser. Solely
upon the consent of the Company (which consent may not be unreasonably withheld,
delayed or conditioned), Purchaser may assign any of its obligations or rights
under the Transaction Documents without restriction; provided, however, that
Purchaser, notwithstanding such assignment, will remain liable under Section
5.08(g) (to the extent of any amount subject thereto during the Fiscal Quarter
as of the date of such assignment) and Section 7.05.
Section 7.05    Indemnification.
- 36 -




--------------------------------------------------------------------------------




(a)The Company hereby indemnifies and holds Purchaser and its Affiliates and any
of their respective partners, directors, managers, members, officers, employees
and agents (each, a “Purchaser Indemnified Party”) harmless from and against any
and all Losses (including all Losses in connection with any product liability
claims or claims of infringement or misappropriation of any Intellectual
Property rights of any Third Parties) incurred or suffered by any Purchaser
Indemnified Party arising out of any breach of any representation, warranty or
certification made by the Company in any of the Transaction Documents or
certificates given by the Company in writing pursuant hereto or thereto or any
breach of or default under any covenant or agreement by the Company pursuant to
any Transaction Document, including any failure by the Company to satisfy any of
the Excluded Liabilities and Obligations.
(b)Purchaser hereby indemnifies and holds the Company, its Affiliates and any of
their respective partners, directors, managers, officers, employees and agents
(each, a “Company Indemnified Party”) harmless from and against any and all
Losses incurred or suffered by a Company Indemnified Party arising out of any
breach of any representation, warranty or certification made by Purchaser in any
of the Transaction Documents or certificates given by Purchaser in writing
pursuant hereto or thereto or any breach of or default under any covenant or
agreement by Purchaser pursuant to any Transaction Document.
(c)If any claim, demand, action or proceeding (including any investigation by
any Governmental Authority) shall be brought or alleged against an indemnified
party in respect of which indemnity is to be sought against an indemnifying
party pursuant to the preceding paragraphs, the indemnified party shall,
promptly after receipt of notice of the commencement of any such claim, demand,
action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or proceeding, enclosing a copy of
all papers served, if any; provided, that the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 7.05 unless, and only to the extent that, such omission results in the
forfeiture of, or has a material adverse effect on the exercise or prosecution
of, substantive rights or defenses by the indemnifying party. In case any such
action is brought against an indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate therein and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section 7.05 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. In any
such proceeding, an indemnified party shall have the right to retain its own
counsel, but the reasonable fees and expenses of such counsel shall be at the
expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel,
(ii) the indemnifying party has assumed the defense of such proceeding and has
failed within a reasonable time to retain counsel reasonably satisfactory to
such indemnified party or (iii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential conflicts of interests between them
based on the advice of such counsel. It is agreed that the indemnifying party
shall not, in
- 37 -




--------------------------------------------------------------------------------




connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate law
firm (in addition to local counsel where necessary) for all such indemnified
parties. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.
(d)To the extent that any breach by the Company of this Agreement does not
trigger a Put Option Event, Purchaser's sole remedy shall be to recover any
monetary damages associated with such breach, subject to the other terms and
provisions contained in this Agreement.


Section 7.06    No Implied Representations and Warranties.


Each party acknowledges and agrees that, other than the representations and
warranties specifically contained in any of the Transaction Documents or
certificates given in writing by a party hereto or thereto, there are no
representations or warranties of either party or any other Person either
expressed or implied with respect to the Assigned Interests or the transactions
contemplated hereby. Without limiting the foregoing, Purchaser acknowledges and
agrees that (a) Purchaser and its Affiliates, together with its and its
Affiliates' representatives, have made their own investigation of the Product
and the Intellectual Property and are not relying on any implied warranties or
upon any representation or warranty whatsoever as to the future amount or
potential amount of the Assigned Interests or as to the creditworthiness of
Company and (b) except as expressly set forth in any representation or warranty
in a Transaction Document, Purchaser shall have no claim or right to
indemnification pursuant to Section 7.05 (or otherwise) with respect to any
information, documents or materials furnished to Purchaser, any of its
Affiliates, or any of its or its Affiliates' representatives, including any
information, documents or material made available to Purchaser and its
Affiliates and its Affiliates' representatives in any data room, presentation,
interview or any other form relating to the transactions contemplated hereby.
Section 7.07    Independent Nature of Relationship.


(a)The relationship between the Company and its Subsidiary, on the one hand, and
Purchaser, on the other, is solely that of seller and purchaser, and neither
Purchaser, on the one hand, nor the Company and its Subsidiary, on the other,
has any fiduciary or other special relationship with the other or any of their
respective Affiliates. Nothing contained herein or in any other Transaction
Document shall be deemed to constitute the Company and its Subsidiary and
Purchaser as a partnership, an association, a joint venture or other kind of
entity or legal form.
(b)No officer or employee of Purchaser will be located at the premises of the
Company or any of its Affiliates, except in connection with an audit performed
pursuant to
- 38 -




--------------------------------------------------------------------------------




Section 5.02. No officer, manager or employee of Purchaser shall engage in any
commercial activity with the Company or any of its Affiliates other than as
contemplated herein and in the other Transaction Documents.
(c)The Company and/or any of its Affiliates shall not at any time obligate
Purchaser, or impose on Purchaser any obligation, in any manner or respect to
any Person not a party hereto.


Section 7.08    Federal Tax.


Notwithstanding the accounting treatment thereof, for United States federal,
state and local tax purposes, the Company and Purchaser shall treat the
transactions contemplated by the Transaction Documents as debt for United States
tax purposes. The parties hereto agree not to take any position that is
inconsistent with the provision of this Section 7.08 on any tax return or in any
audit or other administrative or judicial proceeding unless (a) the other party
to this Agreement has consented to such actions, which consent shall not be
unreasonably withheld, or (b) the party that contemplates taking such an
inconsistent position has been advised by its tax advisor in writing that it is
more likely than not (i) that there is no “reasonable basis” (within the meaning
of Treasury Regulation Section 1.6662-3(b)(3)) for the position specified in
this Section 7.08 or (ii) that taking such a position would otherwise subject
the party to penalties under the Internal Revenue Code of 1986, as amended.
Section 7.09    Entire Agreement.


This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements (including the Term Sheet and
the Interim Revenue Interest Purchase Agreement), understandings and
negotiations, both written and oral, between the parties with respect to the
subject matter of this Agreement. No representation, inducement, promise,
understanding, condition or warranty not set forth herein (or in the Exhibits,
Schedules or other Transaction Documents) has been made or relied upon by either
party hereto. None of this Agreement, nor any provision hereof, is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.
Section 7.10    Amendments; No Waivers.


(a)This Agreement or any term or provision hereof may not be amended, changed or
modified except with the written consent of the parties hereto. No waiver of any
right hereunder shall be effective unless such waiver is signed in writing by
the party against whom such waiver is sought to be enforced.
(b)No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.


Section 7.11    Interpretation.
- 39 -




--------------------------------------------------------------------------------




When a reference is made in this Agreement to Articles, Sections, Schedules or
Exhibits, such reference shall be to an Article, Section, Schedule or Exhibit to
this Agreement unless otherwise indicated. The words “include”, “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”. Neither party hereto shall be or be deemed to be the
drafter of this Agreement for the purposes of construing this Agreement against
one party or the other.
Section 7.12    Headings and Captions.


The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.
Section 7.13    Counterparts; Effectiveness.


This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto. Any
counterpart may be executed by facsimile or pdf signature and such facsimile or
pdf signature shall be deemed an original.
Section 7.14    Severability.


If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect.
Section 7.15    Expenses.


The Company will pay all of its own fees and expenses in connection with
entering into and consummating the transactions contemplated by this Agreement.
The Company shall, promptly (and, in any event, within five (5) Business Days)
upon demand, reimburse Purchaser up to * * * for its reasonable legal fees and
expenses incurred in connection with the transactions contemplated by the
Transaction Documents, less any amounts reimbursed in connection with the
Interim Royalty Purchase Agreement, not to exceed * * * in the aggregate.
Section 7.16    Governing Law; Jurisdiction.


(a)This Agreement shall be governed by, and construed, interpreted and enforced
in accordance with, the laws of the state of New York, without giving effect to
the principles of conflicts of law thereof.
(b)Any legal action or proceeding with respect to this Agreement or any other
Transaction Document may be brought in any state or federal court of competent
jurisdiction in the State of Nevada, Washoe County and city of Reno. By
execution and delivery of this Agreement, each party hereto hereby irrevocably
consents to and accepts, for itself and in respect of its property, generally
and unconditionally the non-exclusive jurisdiction of such courts. Each party
hereto hereby further irrevocably waives any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter
- 40 -




--------------------------------------------------------------------------------




have to the bringing of any action or proceeding in such jurisdiction in respect
of any Transaction Document.
(c)Each party hereto hereby irrevocably consents to the service of process out
of any of the courts referred to in subsection (b) of this Section 7.16 in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to it at its address set forth in this
Agreement. Each party hereto hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any suit, action or proceeding commenced hereunder or under any other
Transaction Document that service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of a party to serve process
on the other party in any other manner permitted by law.


Section 7.17    Waiver of Jury Trial.


Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to any Transaction Document or
the transactions contemplated under any Transaction Document. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
any Transaction Document.
[SIGNATURE PAGE FOLLOWS]
- 41 -




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


COMPANY:
AxoGen, Inc.
By:                 /s/ Karen Zaderej _
Name:Karen Zaderej
Title:Chief Executive Officer


PURCHASER:
PDL BIOPHARMA, INC.






By: /s/ John P. McLaughlin _
Name:John P. McLaughlin
Title: President and Chief Executive Officer





--------------------------------------------------------------------------------






Exhibit A
Form of Guarantee and Collateral Agreement
[See attached.]




--------------------------------------------------------------------------------






Exhibit B
Form of Assignment of Interests
[See attached.]




--------------------------------------------------------------------------------




Exhibit C
Form of Deposit Agreement
[See attached.]




--------------------------------------------------------------------------------




Exhibit D
Form of Legal Opinion
In form and substance agreed to by the parties.


EXHIBIT A
Execution Version
 
GUARANTEE AND COLLATERAL AGREEMENT


DATED AS OF OCTOBER 5, 2012


BY


AXOGEN, INC.,


AND


AXOGEN CORPORATION,


AS GRANTORS


IN FAVOR OF


PDL BIOPHARMA, INC.,


AS PURCHASER




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Page
Section 1. Definitions
 
1


1.01. Definition of Terms Used Herein Generally
 
1


1.02. Definition of Certain Terms Used Herein
 
1


1.03. Rules of Interpretation
 
2


Section 2. Guarantee
 
2


2.01. Guarantee
 
2


2.02. Right of Contribution
 
3


2.03. Subrogation
 
3


2.04. Amendments, etc. with respect to the Secured Obligations
 
4


2.05. Guarantee Absolute and Unconditional
 
4


2.06. Reinstatement
 
5


2.07. Payments
 
5


2.08. Waiver of Subrogation
 
5


Section 3. Grant of Security Interest
 
7


Section 4. Authorization to File Financing Statements
 
7


Section 5. Reserved
 
8


Section 6. Representations and Warranties
 
8


6.01. Grantors’ Legal Status
 
8


6.02. Grantors’ Legal Names
 
8


6.03. Grantors’ Locations
 
8


6.04. Representations in the Purchase Agreement
 
8


6.05. Title to Collateral
 
8


6.06. Nature of Collateral
 
8


6.07. Compliance with Laws
 
9


6.08. Validity of Security Interest
 
9


6.09. Reserved
 
9


6.10. Investment Property in lieu of Payment
 
9


6.11. Account Receivables
 
9


6.12. Accounts
 
9


6.13. Reserved
 
9


Section 7. Covenants.
 
9


7.01. Grantors’ Legal Status
 
10



-i-




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
Page
7.02. Grantors’ Names
 
10


7.03. Grantors’ Organizational Numbers
 
10


7.04. Reserved
 
10


7.05. Covenants in Purchase Agreement
 
10


7.06. Promissory Notes and Tangible Chattel Paper
 
10


7.07. Deposit Accounts
 
10


7.08. Pledged Stock
 
10


7.09. Reserved
 
10


7.10. Reserved
 
11


7.11. Reserved
 
11


7.12. Reserved
 
11


7.13. Reserved
 
11


7.14. Maintenance of Collateral; Compliance with Laws
 
11


7.15. Reserved
 
11


7.17. Periodic Certification
 
11


7.18. Other Actions as to any and all Collateral
 
11


Section 8. Reserved
 
12


Section 9. Collateral Protection Expenses; Preservation of Collateral
 
12


9.01. Expenses Incurred by the Purchaser
 
12


9.02. Purchaser’s Obligations and Duties
 
12


9.03. Reserved
 
13


Section 10. Deposits
 
13


Section 11. Notification to Account Debtors and Other Persons Obligated on
Collateral
 
13


Section 12. Power of Attorney
 
14


12.01. Appointment and Powers of Purchaser
 
14


12.02. Failure of Grantor to Perform
 
15


12.03. Expenses of Attorney-in-Fact
 
15


12.04. Ratification by Grantor
 
15


12.05. No Duty on Purchaser
 
15


Section 13. Remedies
 
15


13.01. Default
 
15


13.02. Remedies Upon Default
 
15











--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
Page
13.03. Reserved
 
17


13.04. Waivers by Grantors
 
17


13.05. Application of Proceeds
 
17


13.06. Surplus, Deficiency
 
17


13.07. Information Related to the Collateral
 
18


13.08. Sale Exempt from Registration
 
18


13.09. Rights and Remedies Cumulative
 
18


13.10. Reserved
 
18


Section 14. Standards for Exercising Remedies
 
18


14.01. Commercially Reasonable Manner
 
18


14.02. Standard of Care
 
19


Section 15. Waivers by Grantor; Obligations Absolute
 
19


15.01. Specific Waivers
 
19


15.02. Obligations Absolute
 
19


Section 16. Marshalling
 
19


Section 17. Interest
 
20


Section 18. Reinstatement
 
20


Section 19. Miscellaneous
 
20


19.01. Notices
 
20


19.02. GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS
 
20


19.03. WAIVER OF JURY TRIAL, ETC
 
21


19.04. Counterparts
 
21


19.05. Headings
 
21


19.06. No Strict Construction
 
21


19.07. Severability
 
21


19.08. Survival of Agreement
 
21


19.09. Fees and Expenses; Indemnification
 
21


19.10. Binding Effect; Several Agreement
 
22


19.11. Waivers; Amendment
 
22


19.12. Set-Off
 
22


19.13. Integration
 
23


19.14. Acknowledgments
 
23









--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
Page
19.15. Additional Grantors and Guarantors
 
23









--------------------------------------------------------------------------------






SCHEDULES


6.01     Information for UCC Filings
6.06     Nature of Collateral
6.09     Deposit Accounts






ANNEXES


I     Form of Assumption Agreement






--------------------------------------------------------------------------------






GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 5, 2012 by AXOGEN, INC.,
a Minnesota corporation ( the “Seller”; and together with any other entity on
the signature pages hereto or that may become a party hereto as a grantor as
provided herein, each a “Grantor” and collectively, jointly and severally, the
“Grantors”), in favor of PDL BIOPHARMA, INC., a Delaware corporation, as
Purchaser (in such capacity, the “Purchaser”) under the Revenue Interests
Purchase Agreement, dated as of October 5, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Purchase Agreement”) between the
Seller and the Purchaser.
W IT N E S S E T H:
WHEREAS, pursuant to the Purchase Agreement, the Purchaser has agreed to
purchase the Assigned Interests (as defined in the Purchase Agreement) upon the
terms and conditions set forth therein; and
WHEREAS, it is a condition precedent to the purchase by Purchaser of the
Assigned Interests that the Grantors shall have executed and delivered this
Agreement to the Purchaser;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1. DEFINITIONS.
1.01. Definition of Terms Used Herein Generally. Except as otherwise provided
herein, all capitalized terms used herein (including in the preamble hereto) but
not defined herein shall have the meanings set forth in the Purchase Agreement.
Except as specifically provided herein, all terms used herein and defined in the
NYUCC shall have the same definitions herein as specified therein as of the date
hereof; provided, however, that if a term is defined in Article 9 of the NYUCC
differently than in another Article of the NYUCC, the term has the meaning
specified in Article 9 of the NYUCC as of the date hereof.
1.02. Definition of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:
“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented, replaced or otherwise modified from time to time.
“Collateral”: as defined in Section 3.
“Event of Default”: the occurrence of any Put Option Event under the Purchase
Agreement.
“Fully Satisfied”: with respect to the Secured Obligations, at any time that (a)
all amounts constituting Secured Obligations shall have been paid in full in
cash; and (b) all fees, expenses and other amounts (including contingent
obligations, including those in respect of indemnification provisions contained
in the Transaction Documents, but excluding obligations in respect of such
indemnification provisions for which no claim has been made and for which no
notice of claim has been given) unpaid as of such time which constitute Secured
Obligations shall have been paid in full in cash.






--------------------------------------------------------------------------------




“Grantor”: as defined in the preamble.
“Guarantors”: the collective reference to each Grantor, other than Borrower.
“NYUCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.
“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Pledged Stock”: the shares of capital stock or other equity interests owned at
any time by any Person, together with any other shares, stock certificates,
options, rights or security entitlements of any nature whatsoever in respect of
the capital stock or other equity interests of any Person that may be issued or
granted to, or held by, any Person.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(64) of the
NYUCC.
“Purchase Agreement”: as defined in the preamble.
“Purchaser”: as defined in the preamble.
“Secured Obligations”: means the “Obligations” of the Seller to the Purchaser,
as defined in the Purchase Agreement, and any obligations owed by a Grantor
other than the Seller to the Purchaser pursuant to the terms of the Transaction
Documents.
“Security Interest”: the security interest granted pursuant to Section 3, as
well as all other security interests created or assigned as additional security
for the Secured Obligations pursuant to the provisions of this Agreement.
“Seller”: as defined in the preamble. Any references herein to “each,” “either”
or “such” Seller or to the “applicable” Seller, or to the “the Seller” shall
mean and refer to Seller.
“UCC”: the Uniform Commercial Code as in effect in any jurisdiction (except as
otherwise contemplated in Section 7.18). References to particular sections of
Article 9 of the UCC shall be, unless otherwise indicated, references to revised
Article 9 of the UCC adopted and effective in certain jurisdictions on or after
July 1, 2001.
1.03. Rules of Interpretation. The rules of interpretation specified in Section
7.10 of Purchase Agreement shall be applicable to this Agreement. References to
“Sections,” “Exhibits” and “Schedules” shall be to Sections, Exhibits and
Schedules, respectively, of this Agreement unless otherwise specifically
provided. Any of the terms defined in this Section 1 may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference. All references to statutes and related regulations shall include
(unless otherwise specifically provided herein) any amendments of same and any
successor statutes and regulations.
Section 2. GUARANTEE
2.01. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Purchaser and its successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by Seller when due of the Secured Obligations.
2






--------------------------------------------------------------------------------




(b) Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal, state and other laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.02).
(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Purchaser hereunder.
(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Secured Obligations shall have been Fully Satisfied
notwithstanding that from time to time during the term of the Purchase Agreement
Seller may be free from any Secured Obligations.
(e) No payment made by the Seller, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Purchaser from the Seller, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Secured Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment, remain
liable for the Secured Obligations up to the maximum liability of such Guarantor
hereunder until the Secured Obligations are Fully Satisfied.


2.02. Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
at least its proportionate share of such payment. Each Guarantor's right of
contribution shall be subject to the terms and conditions of Section
2.03. The provisions of this Section 2.02 shall in no respect limit the
obligations and liabilities of any Guarantor to the Purchaser and each Guarantor
shall remain liable to the Purchaser for the full amount guaranteed by such
Guarantor hereunder.
2.03. Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Purchaser, (i) no
Guarantor shall be entitled to be subrogated to any of the rights of the
Purchaser against the Seller or any other Guarantor or Grantor or any collateral
security or guarantee or right of offset held by the Purchaser for the payment
of the Secured Obligations, (ii) no Guarantor shall seek or be entitled to seek
any contribution or reimbursement from the Seller or any other Guarantor or
Grantor in respect of payments made by such Guarantor hereunder, and (iii) each
Guarantor hereby expressly and irrevocably waives any and all rights at law or
in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor, in each case, until all Secured
Obligations are Fully Satisfied. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Secured
Obligations shall not have been Fully Satisfied, such amount shall be held by
such Guarantor in trust for the Purchaser, and shall, forthwith upon receipt by
such Guarantor, be turned over to the Purchaser in the exact form received by
such Guarantor (duly endorsed by such Guarantor to the Purchaser, if required),
to be applied against the Secured Obligations, whether matured or unmatured, in
such order as the
3




--------------------------------------------------------------------------------




Purchaser may determine. Each Guarantor acknowledges and agrees that this waiver
is intended to benefit the Purchaser and shall not limit or otherwise affect
such Guarantor's liability hereunder or the enforceability of this Section 2.03,
and that the Purchaser and its successors and assigns are intended third-party
beneficiaries of the waivers and agreements set forth in this Section 2.03, and
its rights under this Section 2.03, shall survive payment in full of the
Obligations.
2.04. Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Purchaser may be rescinded by the Purchaser and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchaser, and the Purchase Agreement and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchaser may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held the Purchaser
for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. The Purchaser shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Secured Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.
2.05. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Secured
Obligations and notice of or proof of reliance by the Purchaser upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Seller and any of the Guarantors, on the one hand,
and the Purchaser, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Seller or any of the
Guarantors with respect to the Secured Obligations, except as required pursuant
to the Purchase Agreement. Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and performance (and not of
collection) without regard to (a) the validity or enforceability of the Purchase
Agreement or any other Transaction Document (other than this Agreement), any of
the Secured Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Purchaser; (b) any defense, set-off or counterclaim (other than a defense of
complete payment and performance hereunder) which may at any time be available
to or be asserted by the Seller or any other Person against the Purchaser; or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
Seller or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Seller for the Secured
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Purchaser may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against Seller, any
other Guarantor or any other
4




--------------------------------------------------------------------------------




Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by any
Secured Creditor to make any such demand, to pursue such other rights or
remedies or to collect any payments from Seller, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Seller, any other Guarantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Purchaser against any
Guarantor. For the purposes hereof, “demand” shall include the commencement and
continuance of any legal proceedings.
2.06. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Purchaser upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Seller or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Seller or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
2.07. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Purchaser without set-off or counterclaim in Dollars in immediately
available funds to the account of Purchaser and that all such payments will be
subject to the provisions of the Transaction Agreement.
2.08. Waiver of Subrogation. Notwithstanding anything to the contrary in this
Agreement or in any other Transaction Document, and except as set forth in
Section 2.11, each Guarantor hereby expressly and irrevocably waives until all
Secured Obligations have been paid in full any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor. Each Guarantor acknowledges and agrees that this
waiver is intended to benefit the Purchaser and shall not limit or otherwise
affect such Guarantor's liability hereunder or the enforceability of this
Section 2.08, and that the Purchaser and its successors and assigns are intended
third-party beneficiaries of the waivers and agreements set forth in this
Section 2.08, and its rights under this Section 2.08, shall survive payment in
full of the Obligations. The foregoing waiver shall not be deemed to limit or
prohibit the payment of indebtedness or other obligations of any Guarantor to
any other Guarantor or other Person which is otherwise permitted under this
Agreement or any other Transaction Document.
2.09. Election of Remedies. If the Purchaser may, under applicable law, proceed
to realize its benefits under any of the Transaction Documents giving the
Purchaser a Lien upon any Collateral, whether owned by any Guarantor or by any
other Person, either by judicial foreclosure or by nonjudicial sale or
enforcement, the Purchaser may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 2. If, in the exercise of any of its rights and
remedies, the Purchaser shall forfeit any of its rights or remedies, including
its right to enter a deficiency judgment against any Guarantor or any other
Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Guarantor hereby consents to such action by the
Purchaser and waives, to the extent permitted by applicable law, any claim based
upon such action, even if such action by Purchaser shall result in a full or
partial loss of any rights of subrogation that each Guarantor might otherwise
have had but for such action by the Purchaser. Any election of remedies that
results in the denial or impairment of the right of the Purchaser to
5




--------------------------------------------------------------------------------




seek a deficiency judgment against any Guarantor shall not impair any other
Guarantor's obligation to pay the full amount of the Secured Obligations. In the
event the Purchaser shall bid at any foreclosure or trustee's sale or at any
private sale permitted by law or the Transaction Documents, the Purchaser may
bid all or less than the amount of the Secured Obligations and the amount of
such bid need not be paid by the Purchaser but shall be credited against the
Secured Obligations. The amount of the successful bid at any such public sale,
whether the Purchaser or any other party is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Secured
Obligations shall be conclusively deemed to be the amount of the Secured
Obligations guaranteed under this Section 2, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which the Purchaser might otherwise be
entitled but for such bidding at any such sale.
2.10. Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor's liability under this Section 2 (which liability is in
any event in addition to amounts for which such Guarantor is primarily liable
under Section 2 of the Purchase Agreement) shall be limited to an amount not to
exceed as of any date of determination the amount that could be claimed by the
Purchaser from such Guarantor under this Section 2.10 without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Guarantor's right of contribution and
indemnification from each other Guarantor under Section 2.11.
2.11. Contribution with Respect to Guaranty Obligations.
(a) To the extent that any Guarantor shall make a payment under this Section
2.11 of all or any of the Secured Obligations which it has agreed to guarantee
pursuant hereto (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments then previously or concurrently made by any other Guarantor,
exceeds the amount that such Guarantor would otherwise have paid if each
Guarantor had paid the aggregate Secured Obligations satisfied by such Guarantor
Payment in the same proportion that such Guarantor's Allocable Amount (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Secured Obligations, such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this Section 2 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
(c) This Section 2.11 is intended only to define the relative rights of
Guarantors and nothing set forth in this Section 2.11 is intended to or shall
impair the obligations of Guarantors, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 2.01. Nothing contained in this
6




--------------------------------------------------------------------------------




Section 2.11 shall limit the liability of Seller to pay the payments owing from
it to the Purchaser for which Seller shall be primarily liable.
(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.
(e) The rights of the indemnifying Guarantors against other Grantors under this
Section 2.11 shall be exercisable upon the full and indefeasible payment of the
Secured Obligations.


Section 3. GRANT OF SECURITY INTEREST.
Each Grantor hereby grants to the Purchaser a security interest in, and mortgage
on, all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has, or at any time in the future may
acquire, any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:
a. all accounts, including health-care receivables, all instruments, chattel
paper, and promissory notes evidencing such accounts and all Pledged Stock
delivered to a Grantor in respect of settlement of any account;
b. all deposit accounts, all claims now or hereafter arising therefrom, all
funds now or hereafter held therein, all amounts now or hereafter credited
thereto and all certificates and instruments, if any, from time to time
representing or evidencing such bank accounts; and


c. all cash, provided that such shall exclude any deposits given for security of
any lease.


Section 4. AUTHORIZATION TO FILE FINANCING STATMENTS.


Each Grantor hereby irrevocably authorizes the Purchaser at any time and from
time to time to file in any jurisdiction in which the UCC has been adopted any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as “all accounts receivable, including health care receivables,
and all instruments, chattel paper, and promissory notes evidencing such
accounts and all Pledged Stock delivered to a Grantor in respect of settlement
of any account; all deposit accounts, all claims now or hereafter arising
therefrom, all funds now or hereafter held therein, all amounts now or hereafter
credited thereto and all certificates and instruments, if any, from time to time
representing or evidencing such bank accounts; and all cash of such Grantor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the NYUCC or such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance of any initial financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and any organization identification number issued to such
Grantor. Each Grantor agrees to furnish any such information to the Purchaser
promptly upon request. Each Grantor also ratifies its authorization for the
Purchaser to have filed in any UCC jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.
7




--------------------------------------------------------------------------------




Section 5. [RESERVED].
Section 6. Representations and Warranties. To induce the Purchaser to enter into
the Purchase Agreement and to induce the Purchaser to purchase the Secured
Obligations from the Seller thereunder, each Grantor hereby represents and
warrants to the Purchaser that:
6.01. Grantors' Legal Status. (a) Such Grantor is an organization as set forth
in Schedule 6.01; (b) such organization is of the type, and is organized in the
jurisdiction, set forth in Schedule 6.01; and (c) Schedule 6.01 sets forth such
Grantor's correct legal name, prior organizational names within the previous
five years, chief executive office, organizational identification number or
states that such Grantor has none.
6.02. Grantors' Legal Names. Such Grantor's exact legal name is that set forth
on the signature page hereof (or, in the case of any Grantor that becomes a
party hereto after the date hereof, on the signature page to the applicable
Assignment and Assumption Agreement).
6.03. Grantors' Locations. Schedule 6.01 sets forth such Grantor's place of
business or (if it has more than one place of business) its chief executive
office, as well as its mailing address if different. Such Grantor's place of
business or (if it has more than one place of business) its chief executive
office (if such Grantor is an organization) is located in a jurisdiction that
has adopted the UCC or whose laws generally require that information concerning
the existence of nonpossessory security interests be made generally available in
a filing, recording or registration system as a condition or result of the
security interest obtaining priority over the rights of a lien creditor with
respect to the Collateral.
6.04. Representations in the Purchase Agreement. The representations and
warranties set forth in Section 5 of the Purchase Agreement as they relate to
such Grantor to the Transaction Documents to which such Grantor is a party, each
of which is hereby incorporated herein by reference, are true and correct in all
material respects, and the Purchaser shall be entitled to rely on each of them
as if they were fully set forth herein; provided that each reference in each
such representation and warranty to the applicable Seller's knowledge shall, for
the purposes of this Section 6.04, be deemed to be a reference to such Grantor's
knowledge.
6.05. Title to Collateral. The Collateral of such Grantor is owned by such
Grantor free and clear of any Lien, except for Liens expressly permitted
pursuant to the Purchase Agreement. Such Grantor has not filed or consented to
the filing of (a) any financing statement or analogous document under the UCC or
any other applicable laws covering any of its Collateral or (b) any assignment
in which such Grantor assigns any Collateral or any security agreement or
similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, with respect to Liens expressly permitted pursuant to the Purchase
Agreement.
6.06. Nature of Collateral. None of the Collateral of such Grantor constitutes,
or is the proceeds of, farm products and none of the Collateral has been
purchased or will be used by such Grantor primarily for personal, family or
household purposes, and as of the Closing Date, except as set forth on Schedule
6.06:
8




--------------------------------------------------------------------------------




(a) none of the account debtors or other persons obligated on any of the
Collateral of such Grantor is a Governmental Authority subject to the Federal
Assignment of Claims Act or like federal, state or local statute or rule in
respect of such Collateral;
(b) such Grantor has no deposit accounts or other bank accounts; and
(c) such Grantor has no securities accounts or securities entitlements.


6.07. Compliance with Laws. Such Grantor has at all times operated its business
in compliance with all laws, except as could not reasonably be expected to have
a Material Adverse Effect.
6.08. Validity of Security Interest. (a) The Security Interest granted by each
Grantor constitutes, to the extent possible under applicable law, a legal and
valid security interest in all of the Collateral of such Grantor securing the
payment and performance of the Secured Obligations and (b) upon the giving of
value, the filing of financing statements describing the Collateral in the
offices listed on the Schedule 6.01, and the taking of all applicable actions in
respect of perfection contemplated by Sections 7.06 and 7.07 in respect of
Collateral (in which a security interest cannot be perfected by the filing of a
financing statement), the Security Interest will be valid, enforceable and
perfected in all Collateral of such Grantor. The Security Interest is and shall
be prior to any other Lien on the Collateral, other than Liens expressly
permitted to be prior to the Security Interest under the Purchase Agreement.
6.09. Reserved.
6.10. Investment Property in lieu of Payment. No account exceeding $50,000 has
been settled with the Grantor's receipt of Pledged Stock that has not been
delivered to the Purchaser.
6.11. Account Receivables. No amount exceeding $50,000 and payable to such
Grantor under or in connection with any account is evidenced by any instrument,
promissory note, chattel paper, and no account exceeding $50,000 has been
settled by the account debtor granting to such Grantor Pledged Stock which has
not been delivered to the Purchaser.
6.12. Accounts. (i) Each account of such Grantor is genuine and in all material
respects what they purport to be, (ii) each account arises out of (A) a bona
fide sale of goods sold and delivered by such Grantor (or is in the process of
being delivered) or (B) services theretofore actually rendered or to be rendered
by such Grantor to the account debtor named therein, (iii) no material account
of such Grantor is evidenced by any instrument, promissory note or chattel paper
other than any such instrument, promissory note or chattel paper that has been
theretofore endorsed over, assigned and delivered to, or submitted to the
control of, the Purchaser (accompanied by such instruments of transfer and
assignment duly executed in blank as the Purchaser may from time to time
specify), and (iv) no surety bond was required or given in connection with any
account of such Grantor or the contracts or purchase orders out of which they
arose and the right to receive payment under each account is assignable.
6.13. Reserved.


Section 7. COVENANTS. Each Grantor covenants and agrees with the Purchaser, in
each case at such Grantor's own cost and expense, as follows.
9




--------------------------------------------------------------------------------




7.01. Grantors' Legal Status. Such Grantor shall not change its type of
organization, jurisdiction of organization or other legal structure except upon
not less than twenty (20) days' prior written notice to the Purchaser.


7.02. Grantors' Names. Such Grantor shall not change its name except upon not
less than twenty (20) days' prior written notice to the Purchaser.
7.03. Grantors' Organizational Numbers. Without providing at least twenty
(20) days' prior written notice to the Purchaser, such Grantor shall not change
its organizational identification number if it has one. If such Grantor does not
have an organizational identification number and later obtains one, such Grantor
shall forthwith notify the Purchaser of such organizational identification
number promptly upon obtaining such identification number.
7.04. Reserved.
7.05. Covenants in Purchase Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Grantor or any of its subsidiaries.
7.06. Promissory Notes and Tangible Chattel Paper. If such Grantor, together
with the other Grantors, shall at any time hold or acquire any instruments,
promissory notes or tangible chattel paper in an aggregate principal amount of
more than $50,000 payable to such Grantor under or in connection with any
account, such Grantor shall forthwith endorse, assign and deliver the same to
the Purchaser, accompanied by such instruments of transfer or assignment duly
executed in blank as the Purchaser may from time to time specify to be held by
the Purchaser as Collateral pursuant to this Agreement.
7.07. Deposit Accounts. For each deposit account that such Grantor at any time
opens or maintains, such Grantor shall, at the Purchaser's request and option,
either (a) cause the depository bank to enter into a written agreement or other
authenticated record with the Purchaser, in form and substance reasonably
satisfactory to the Purchaser, pursuant to which such depository bank shall
agree, among other things, to comply at any time with instructions from the
Purchaser to such depository bank directing the disposition of funds from time
to time credited to such deposit account, without further consent of the
Grantor, or (b) arrange for the Purchaser to become the customer of the
depository bank with respect to the deposit account; provided, however, that
notwithstanding the foregoing, the requirements of this Section 7.07 shall not
apply to any zero balance payroll or similar disbursement account maintained by
any Grantor (and each Grantor agrees not to deposit in any payroll account or
similar disbursement account maintained by it any funds, except funds needed at
the time of deposit (or within three days thereafter) to meet payroll needs of
such Grantor).
7.08. Pledged Stock. If such Grantor, together with the other Grantors, shall at
any time hold or acquire any Pledged Stock granted to such Grantor by an account
debtor to settle an account in an aggregate principal amount of more than
$50,000, such Grantor shall forthwith deliver the same to the Purchaser,
accompanied by an executed blank stock power and such other instruments of
transfer or assignment duly executed in blank as the Purchaser may from time to
time specify to be held by the Purchaser as Collateral pursuant to this
Agreement.
7.09. Reserved.
10
        




--------------------------------------------------------------------------------




7.10. Reserved.
7.11. Reserved.
7.12. Reserved.
7.13. Reserved.


7.14. Maintenance of Collateral; Compliance with Laws. (a) Such Grantor shall
not use the Collateral in violation of any law to the extent that such violation
could reasonably be expected to have a Material Adverse Effect.


7.15. Reserved.
7.16. Reserved.


7.17. Periodic Certification. From time to time on demand (which demand, absent
an Event of Default, shall be no more frequent than once every four months) from
the Purchaser such Grantor shall deliver to the Purchaser either (a) new
Schedules setting forth the information required pursuant to Sections 6.01, 6.03
and 6.06, and a certificate from an executive officer of the Seller certifying
as to the accuracy of the information set forth therein or (b) a certificate
from an executive officer of the Seller confirming that there has been no change
in the information set forth on the Schedules delivered as of the date hereof or
since the date of the most recent certificate delivered pursuant to Section
7.17(a), as applicable.


7.18. Other Actions as to any and all Collateral. Such Grantor further agrees to
take any other action reasonably requested by the Purchaser to insure the
attachment, perfection and, first priority of, and the ability of the Purchaser
to enforce, the Security Interest in any and all of the Collateral provided by
such Grantor including, without limitation,
(a) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the UCC, to the extent, if any, that such
Grantor's signature thereon is required therefor; (b) causing the Purchaser's
name to be noted as secured party on any certificate of title for a titled good
if such notation is a condition to attachment, perfection or priority of, or
ability of the Purchaser to enforce, the Security Interest in such Collateral;
(c) complying with any provision of any statute, regulation or treaty of the
United States of America as to any Collateral if compliance with such provision
is a condition to the attachment, perfection or priority of, or the ability of
the Purchaser to enforce, the Security Interest in such Collateral;
(d) obtaining governmental and other third-party consents and approvals,
including without limitation any consent of any licensor, lessor or other person
obligated on such Collateral;
(e) providing to the Purchaser “control” over such Collateral, to the extent
that perfection can only be achieved under the UCC by control or where obtaining
perfection by control provides more protection to the Purchaser that perfection
by filing a financing statement; and (f) taking all actions required by the UCC
or by other law, as applicable in any relevant UCC jurisdiction, or by other law
as applicable in any foreign jurisdiction; provided, however, that nothing
contained in clause (d) or (e) shall require such Grantor to pay any
consideration (other than any governmental application, processing, filing or
recording fees) in order to obtain any consent or waiver referred to in such
clauses.


7.19. Treatment of Accounts. Subject to Section 5.10 of the Purchaser Agreement,
no Grantor shall grant or extend the time for payment of any material account,
or
11




--------------------------------------------------------------------------------




compromise or settle any account for less than the full amount thereof, or
release any person or property, in whole or in part, from payment thereof, or
allow any credit or discount thereon, other than as normal and customary in the
ordinary course of a Grantor's business.
Section 8. [RESERVED].
Section 9. COLLATERAL PROTECTION EXPENSES; PRESERVATION OF COLLATERAL.
9.01. Expenses Incurred by the Purchaser. In its discretion, the Purchaser may,
if the relevant Grantor fails to do so, discharge taxes and other encumbrances
at any time levied or placed on any material portion of the Collateral and pay
any necessary filing fees. Each Grantor agrees to reimburse the Purchaser on
demand for any and all expenditures so made, and all sums disbursed by the
Purchaser in connection with this Section 9.01, including reasonable attorneys'
fees, court costs, expenses and other charges relating thereto, shall be
payable, upon demand, by such Grantor to the Purchaser shall bear interest at
the per annum rate specified in Section 17 and shall constitute additional
Secured Obligations. The Purchaser shall have no obligation to any Grantor to
make any such expenditures, nor shall the making thereof relieve any Grantor of
any default.
9.02. Purchaser's Obligations and Duties.
(a) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each contract or agreement comprised in the Collateral provided by
it to be observed or performed by such Grantor thereunder. The Purchaser shall
not have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Purchaser of
any payment relating to any of the Collateral, nor shall the Purchaser be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any such contract or agreement, to make inquiry as to the nature
or sufficiency of any payment received by the Purchaser in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to the or to which the Purchaser may be entitled at any time or
times.
(b) The Purchaser's sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the NYUCC or otherwise, shall be to deal with such Collateral in the same
manner as the Purchaser deals with similar property for its own account.
(c) Neither the Purchaser nor any of its respective officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Purchaser hereunder
are solely to protect the Purchaser's interests in the Collateral and shall not
impose any duty upon Purchaser to exercise any such powers. The Purchaser shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any
12




--------------------------------------------------------------------------------




such act or failure to act is found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from their respective gross
negligence or willful misconduct.
(d) Each Grantor acknowledges that the rights and responsibilities of the
Purchaser under this Agreement with respect to any action taken by the Purchaser
or the exercise or non-exercise by the Purchaser of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, be governed by the Purchase Agreement and
by such other agreements with respect thereto as may exist from time to time
among them.


9.03. Reserved.
Section 10. DEPOSITS. The Purchaser may after the occurrence and during the
continuance of an Event of Default demand, sue for, collect, or make any
settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Secured Obligations, any deposits or other sums at any time credited by or
due from the Purchaser to any Grantor may at any time be applied to or set off
against any of the Secured Obligations whether or not due and owing.
Section 11. NOTIFICATION TO ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON
COLLATERAL. If an Event of Default shall have occurred and be continuing, each
Grantor shall, at the request of the Purchaser, notify account debtors and other
persons obligated on any of the Collateral of such Grantor of the Security
Interest in any account or chattel paper, promissory notes or instruments
payable to such Grantor under or in connection with any account, or Pledged
Stock delivered to such Grantor to settle an account, or other claims
constituting Collateral that payment thereof is to be made directly to the
Purchaser or to any financial institution designated by the Purchaser as the
Purchaser's agent therefor, and the Purchaser may itself, if an Event of Default
shall have occurred and be continuing, without notice to or demand upon any
Grantor, so notify account debtors and other persons obligated on Collateral.
After the making of such a request or the giving of any such notification, each
Grantor shall hold any proceeds of collection of accounts and other claims
constituting Collateral received by the Grantor as trustee for the Purchaser
without commingling the same with other funds of the Grantor and shall turn the
same over to the Purchaser in the identical form received, together with any
necessary endorsements or assignments. The Purchaser shall have no liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Without limitation of the
foregoing, during the continuation of an Event of Default (1) the Purchaser
shall have the right, but not the obligation, to make test verifications of the
accounts in any manner and through any medium that it reasonably considers
advisable, and the Grantors shall furnish all such assistance and information as
the Purchaser may require in connection with such test verifications, and (2)
the Purchaser in its own name or in the name of others may communicate with
account debtors on the accounts to verify with them to the Purchaser's
satisfaction the existence, amount and terms of any accounts. The Purchaser may
apply the proceeds of collection of accounts and other claims constituting
Collateral received by the Purchaser to the Secured Obligations or hold such
proceeds as additional Collateral, at the option of the Purchaser. The
provisions of Section 9-209 of the NYUCC shall not apply to any account as to
which notification of assignment has been sent to the account debtor or other
person obligation on the Collateral, whether under this Section 11, Section 12
or Section 13.
13




--------------------------------------------------------------------------------




Section 12. POWER OF ATTORNEY.
12.01. Appointment and Powers of Purchaser. Upon the occurrence and during the
continuance of an Event of Default, each Grantor hereby irrevocably constitutes
and appoints the Purchaser and any officer or Purchaser thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Purchaser the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:
(a) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any account or with respect to
any other Collateral and file any claim or take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by the Purchaser
for the purpose of collecting any and all such moneys due under any account or
with respect to any other Collateral whenever payable;
(b) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or provide any insurance and pay all or any
part of the premiums therefor and the costs thereof;
(c) execute, in connection with any sale provided for in Section 13, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;
(d) exercise all rights of such Grantor as owner of the Pledged Stock or as
party to any partnership, limited liability company or similar agreement,
including, without limitation, the right to sign any and all amendments,
instruments, certificates, proxies, and other writings and exercise all voting
and consent rights with respect to the Pledged Stock;
(e) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Purchaser or as the Purchaser shall direct; (2) ask or demand for, collect,
and receive payment of and receipt for, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (3) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(4) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (5) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Purchaser may deem appropriate; and (6) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Purchaser were the
absolute owner thereof for all purposes, and do, at the Purchaser's option and
such Grantor's expense, at any time, or from time to time, all acts and things
which the Purchaser deems necessary to protect, preserve or realize upon the
Collateral and the Security Interest therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do; and
14




--------------------------------------------------------------------------------




(f) to the extent that such Grantor's authorization given in Section 4 is not
sufficient, to file such financing statements or similar documents under the
laws of any jurisdiction with respect hereto, with or without such Grantor's
signature, or a photocopy of this Agreement in substitution for a financing
statement or such other document, as the Purchaser may deem appropriate and to
execute in such Grantor's name such financing statements, other such documents
and amendments thereto and continuation statements which may require such
Grantor's signature.


Anything in this Section 12.01 to the contrary notwithstanding, the Purchaser
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 12.01 (other than under paragraph (e) of this Section 12.01)
unless an Event of Default shall have occurred and be continuing.
12.02. Failure of Grantor to Perform. If any Grantor fails to perform or comply
with any of its agreements contained herein, the Purchaser, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
12.03. Expenses of Attorney-in-Fact. The expenses of the Purchaser incurred in
connection with actions undertaken as provided in this Section 12, together with
interest thereon at a rate equal to the lower of (i) the highest rate permitted
by applicable law, and (ii) one and one-half percent (1.5%) per month,
compounded monthly, shall be payable by such Grantor to the Purchaser on demand.
12.04. Ratification by Grantor. To the extent permitted by law, each Grantor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue of this Section 12. This power of attorney is a power coupled with an
interest and is irrevocable.
12.05. No Duty on Purchaser. The powers conferred on the Purchaser, its
directors, officers and agents pursuant to this Section 12 are solely to protect
the Purchaser's interests in the Collateral and shall not impose any duty upon
any of them to exercise any such powers. The Purchaser shall be accountable only
for the amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or
Purchasers shall be responsible to any Grantor for any act or failure to act,
except for the Purchaser's own gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction.
Section 13. REMEDIES.
13.01. Default. Grantors shall be in default under this Agreement (a) whenever
any Event of Default has occurred and is continuing (and each of the Grantors
shall thereupon be in default hereunder without regard to whether or to what
degree any Grantor individually may have caused, participated in, or had any
knowledge of the occurrence of such Event of Default) and (b) at all times after
any Secured Obligation has become due and payable and remains unpaid beyond any
applicable grace period.


13.02. Remedies Upon Default. At any time when any Grantor is in default under
this Agreement as set forth in Section 13.01, the Purchaser may exercise and
enforce, in any order, (i) each and all of the rights and remedies available to
a secured party upon default under the NYUCC or any other applicable UCC or
other applicable law, (ii) each and all of the
15




--------------------------------------------------------------------------------




rights and remedies available to it under the Purchase Agreement or any other
Transaction Document, and (iii) each and all of the following rights and
remedies:


(a) Collection Rights. Without notice to any Grantor or any other Loan Party,
the Purchaser may notify any or all account debtors and obligors on any
accounts, chattel paper or instruments evidencing an account, or other claims
constituting Collateral of the Purchaser's Security Interests therein or the
issuers of Pledged Stock delivered to settle an account and may direct, demand
and enforce payment thereof directly to the Purchaser. The provisions of Section
9-209 of the NYUCC shall not apply to any account or chattel paper, promissory
note or payment intangible as to which notification of assignment has been sent
to the account debtor.
(b) Foreclosure. The Purchaser may sell, lease, license or otherwise dispose of
or transfer any or all of the Collateral or any part thereof in one or more
parcels at public sale or in private sale or transaction, on any exchange or
market or at the Purchaser's offices or on any Grantor's premises or at any
other location, for cash, on credit or for future delivery, and may enter into
all contracts necessary or appropriate in connection therewith, without any
notice whatsoever unless required by law. Where permitted by law, the Purchaser
may be the purchaser at any such sale and in such event, the Purchaser may bid
part or all of the Secured Obligations owing to it without necessity of any cash
payment on account of the purchase price, even though any other purchaser at
such sale is required to bid a purchase price payable in cash. Each Grantor
agrees that at least ten (10) calendar days' written notice to such Grantor of
the time and place of any public sale of Collateral owned by it (or, to the
extent such Grantor is entitled by law to notice thereof, the public sale of any
other Collateral), or the time after which any private sale of Collateral owned
by it (or, to the extent such Grantor is entitled by law to notice thereof, the
private sale of any other Collateral) is to be made, shall be commercially
reasonable. For purposes of such notice, to the fullest extent permitted by law
(i) each Grantor waives notice of any sale of Collateral owned by any other
Grantor and (ii) each Grantor agrees that notice given to the Seller shall
constitute notice given to such Grantor. The giving of notice of any such sale
or other disposition shall not obligate the Purchaser to proceed with the sale
or disposition, and any such sale or disposition may be postponed or adjourned
from time to time, without further notice.
(c) Voting Rights. The Purchaser may exercise any and all rights of any Grantor
as the owner of any Pledged Stock delivered to a Grantor to settle an account,
including, without limitation, voting rights, rights to give or withhold consent
under any agreement under which such Pledged Stock is issued.
(d) Appointment of Receiver. Without limiting any other right or remedy of the
Purchaser in this Agreement, upon the occurrence and during the continuance of
any Event of Default, the Purchaser may by instrument in writing appoint any
person as a receiver of all or any part of the Collateral of each applicable
Grantor. The Purchaser may from time to time remove or replace a receiver, or
make application to any court of competent jurisdiction for the appointment of a
receiver. Any receiver appointed by the Purchaser shall (for purposes relating
to responsibility for the receiver's acts or omissions) be considered to be the
Purchaser of each applicable Grantor. The Purchaser may from time to time fix
the receiver's remuneration and the Grantors shall pay the amount of such
remuneration to the Purchaser. The Purchaser shall not be liable to any Grantor
or any other person in connection with appointing or not appointing a receiver
or in connection with the receiver's actions or omissions.
16




--------------------------------------------------------------------------------




13.03. Reserved.
13.04. Waivers by Grantors. Each Grantor hereby irrevocably waives (a) all
rights of redemption from any foreclosure sale; (b) the benefit of all
valuation, appraisal, exemption and moratorium laws; (c) to the fullest extent
permitted by law, all rights to notice or a hearing prior to the exercise by the
Purchaser of its right to take possession of any Collateral, whether by
self-help or by legal process and any right to object to the Purchaser taking
possession of any Collateral by self-help; and (d) if the Purchaser seeks to
obtain possession of any Collateral by replevin, claim and delivery, attachment,
levy or other legal process, (i) any notice or demand for possession prior to
the commencement of legal proceedings, (ii) the posting of any bond or security
in any such proceedings, and (iii) any requirement that the Purchaser retain
possession and not dispose of any Collateral until after a trial or final
judgment in such proceedings.
13.05. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Purchaser in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Purchaser, be held by the Purchaser as Collateral
for, or then, or at any other time thereafter, applied in full or in part by the
Purchaser against, the Secured Obligations in the following order of priority:
FIRST: to the payment of all reasonable costs and expenses of such sale,
collection or other realization, including reasonable compensation to the
Purchaser and its agents and counsel, and all other reasonable expenses,
liabilities and advances made or incurred by the Purchaser in connection
therewith, and all amounts for which the Purchaser is entitled to
indemnification hereunder and all reasonable advances made by the Purchaser
hereunder for the account of any Grantor, and to the payment of all reasonable
costs and expenses paid or incurred by the Purchaser in connection with the
exercise of any right or remedy hereunder, all in accordance with Section 19.09;
SECOND: to the payment of all other Secured Obligations then due and payable in
the manner and order provided in the Purchase Agreement;
THIRD: to any payments required by Section 9-608(a)(1)(C) or 9-615(a)(3) of the
NYUCC or other applicable law; and
FOURTH, to the payment to or upon the order of the Grantor entitled thereto, or
to whomsoever may be lawfully entitled to receive the same or as a court of
competent
jurisdiction may direct, of any surplus then remaining from such proceeds.
13.06. Surplus; Deficiency. Any surplus proceeds of any sale or other
disposition by the Purchaser of any Collateral remaining after discharge of the
Purchase Agreement and after all Secured Obligations are paid in full and in
cash and any payments required by Section 9-608(a)(1)(C) or 9-615(a)(3) of the
NYUCC are paid in full shall be paid over to the Grantor entitled thereto, or to
whomever may be lawfully entitled to receive such surplus or as a court of
competent jurisdiction may direct, but prior to termination and discharge of the
Purchase Agreement, such surplus proceeds may be retained by the Purchaser and
held as Collateral until termination and discharge of the Purchase Agreement.
The Seller and each Guarantor shall be and remain liable for any deficiency.
17




--------------------------------------------------------------------------------




13.07. Information Related to the Collateral. If, during the continuance of an
Event of Default, the Purchaser determines to sell or otherwise transfer any
Collateral, each Grantor shall, and shall cause any Person controlled by it to,
furnish to the Purchaser all information the Purchaser may request that pertains
or could pertain to the value or condition of the Collateral or that would or
might facilitate such sale or transfer. The Purchaser shall have the right,
notwithstanding any confidentiality obligation or agreement otherwise binding
upon it, freely (but not in violation of any law, including federal securities
laws) to disclose such information, and any and all other information (including
confidential information) pertaining in any manner to the Collateral or the
assets, liabilities, results of operations, business or prospects of the
Purchaser, freely to any Person that the Purchaser in good faith believes to be
a potential or prospective purchaser in such sale or transfer, without liability
for any disclosure, dissemination or use that may be made as to such information
by any such Person.


13.08. Reserved.
13.09. Rights and Remedies Cumulative. The rights provided for in this Agreement
and the other Transaction Documents are cumulative and are not exclusive of any
other rights, powers or privileges or remedies provided by law or in equity, or
under any other instrument, document or agreement. The Purchaser may exercise
and enforce each right and remedy available to it either before or concurrently
with or after, and independently of, any exercise or enforcement of any other
right or remedy of the Purchaser against any Person or property. All such rights
and remedies shall be cumulative, and no one of them shall exclude or preclude
any other.
13.10. Reserved.
Section 14. STANDARDS FOR EXERCISING REMEDIES.
14.01. Commercially Reasonable Manner. To the extent that applicable law imposes
duties on the Purchaser to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for the Purchaser (a) to fail to obtain third-party consents for
access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third-party consents for the
collection or disposition of Collateral to be collected or disposed of; (b) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to remove any Lien on or any adverse claims against
Collateral; (c) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists; (d) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature; (e) to contact other persons, whether
or not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of the Collateral; (f) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature; (g) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets; (h) to dispose of assets in
wholesale rather than retail markets; (i) to disclaim disposition warranties;
(j) to purchase insurance or credit enhancements to insure the Purchaser against
risks of loss, collection or disposition of Collateral or to provide to the
Purchaser a guaranteed return from the collection or disposition of Collateral;
or (k) to the extent deemed appropriate by the Purchaser, to obtain the services
of other brokers, investment bankers, consultants and other professionals to
assist the Purchaser in the collection or disposition of any
18




--------------------------------------------------------------------------------




of the Collateral. Each Grantor acknowledges that the purpose of this Section 14
is to provide non-exhaustive indications of what actions or omissions by the
Purchaser would not be commercially unreasonable in the Purchaser's exercise of
remedies against the Collateral and that other actions or omissions by the
Purchaser shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 14. Without limiting the foregoing, nothing
contained in this Section 14 shall be construed to grant any rights to any
Grantor or to impose any duties on the Purchaser that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 14.


14.02. Standard of Care. The powers conferred on the Purchaser hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the exercise of reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Purchaser shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or to protect, preserve, vote or exercise any rights pertaining to
any Collateral. The Purchaser shall be deemed to have exercised reasonable care
in the custody and preservation of Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the Purchaser
accords its own property or if it selects, with reasonable care, a custodian to
hold such Collateral on its behalf.
Section 15. WAIVERS BY GRANTOR; OBLIGATIONS ABSOLUTE.
15.01. Specific Waivers. Each Grantor waives demand, notice, protest, notice of
acceptance of this Agreement, notice of any purchase pursuant to the terms of
the Purchase Agreement, Collateral received or delivered or other action taken
in reliance hereon and all other demands and notices of any description other
than those required pursuant to the Purchase Agreement or any other Transaction
Documents to which such Grantor is a party.
15.02. Obligations Absolute. All rights of the Purchaser hereunder, the Security
Interest and all obligations of the Grantors hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Purchase Agreement, any other Transaction Document, any agreement with respect
to any of the Secured Obligations or any other agreement or instrument relating
to any of the foregoing; (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Purchase
Agreement, any other Transaction Document, or any other agreement or instrument;
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from or any
acceptance of partial payment thereon and or settlement, compromise or
adjustment of any Secured Obligation or of any guarantee, securing or
guaranteeing all or any of the Secured Obligations; or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement other than the prompt and complete performance and payment in full of
the Secured Obligations.
Section 16. MARSHALLING. The Purchaser shall not be required to marshal any
present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Secured Obligations or any of them or to resort to such collateral security or
other assurances of payment in any particular order, and all of its rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent
19




--------------------------------------------------------------------------------




that it lawfully may, each Grantor hereby agrees that it shall not invoke any
law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Purchaser's rights under this Agreement or under
any other instrument creating or evidencing any of the Secured Obligations or
under which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
Section 17. INTEREST. Until paid, all amounts due and payable by each Grantor
hereunder shall be deemed to be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at a rate equal to the lower of (i)
the highest rate permitted by applicable law, and (ii) one and one-half percent
(1.5%) per month, compounded monthly.
Section 18. REINSTATEMENT. The obligations of each Grantor pursuant to this
Agreement shall continue to be effective or automatically be reinstated, as the
case may be, if at any time payment of any of the Secured Obligations is
rescinded or otherwise must be restored or returned by the Purchaser upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of such
Grantor or any other obligor or otherwise, all as though such payment had not
been made.
Section 19. MISCELLANEOUS.
19.01. Notices. All notices, requests and demands to or upon the Purchaser or
any Grantor hereunder shall be effected in the manner provided for in Section
7.03 of the Purchase Agreement.
19.02. GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS. THIS
AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEVADA, WASHOE COUNTY AND CITY OF RENO;
PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT PURCHASER'S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY
HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEVADA, WASHOE COUNTY AND CITY OF RENO FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEVADA. EACH PARTY HERETO HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
20




--------------------------------------------------------------------------------




19.03. WAIVER OF JURY TRIAL, ETC. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING
TO ANY TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED UNDER ANY
TRANSACTION DOCUMENT. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY TRANSACTION DOCUMENT.
19.04. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
19.05. Headings. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof.
19.06. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
19.07. Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.
19.08. Survival of Agreement. All representations, warranties and agreements
made by or on behalf of any in this Agreement and in the other Transaction
Documents shall survive the execution and delivery hereof or thereof and the
payment of the Secured Obligations. In addition, notwithstanding anything herein
or under applicable law to the contrary, the provisions of this Agreement and
the other Transaction Documents relating to indemnification or payment of costs
and expenses, including, without limitation, the provisions of Sections 7.05 and
7.14 of the Purchase Agreement, shall survive the payment in full of the Secured
Obligations and any termination of this Agreement or any of the other
Transaction Documents.
19.09. Fees and Expenses; Indemnification.
(a) The Grantors, jointly and severally, agree to pay upon demand the amount of
any and all reasonable expenses, including the fees, disbursements and other
charges of counsel and of any experts or Purchasers, which (i) the Purchaser may
incur in connection with
(x) collecting against any Grantor or otherwise enforcing or preserving any
rights under this Agreement and the other Transaction Documents, (y) the
exercise, enforcement or protection of any of the rights of the Purchaser
hereunder or (z) the failure of any Grantor to perform or observe any of the
provisions hereof, and (ii) the Purchaser may incur in connection with (x) the
administration of this Agreement (including the customary fees and charges for
any audits conducted by it or on its behalf with respect to the accounts
receivable) or (y) the custody or preservation of, or the sale of, collection
from or other realization upon any of the Collateral.
21




--------------------------------------------------------------------------------




Each Grantor agrees to pay, and to save the Purchaser harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Seller would be required to do so pursuant to
Section 7.05 of the Purchase Agreement.
(b) The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Purchase Agreement and the
other Transaction Documents.
(c) Each Grantor agrees that the provisions of Article III of the Purchase
Agreement are hereby incorporated herein by reference, mutatis mutandis, and the
Purchaser shall be entitled to rely on each of them as if they were fully set
forth herein.


19.10. Binding Effect; Several Agreement. This Agreement is binding upon each
Grantor and the Purchaser and their respective successors and permitted assigns,
and shall inure to the benefit of the Grantors, the Purchaser and their
respective successors and permitted assigns, except that no Grantor shall have
any right to assign or transfer its rights or obligations hereunder or any
interest herein, except as specifically permitted by the Purchase Agreement,
without the prior written consent of the Purchaser (and any such assignment or
transfer shall be void).
19.11. Waivers; Amendment.
(a) No failure or delay of the Purchaser in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Purchaser hereunder and of the Purchaser under the Purchase Agreement and
other Transaction Documents are cumulative and are not exclusive of any rights
or remedies that it would otherwise have. No waiver of any provisions of this
Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice to or demand on any Grantor in
any case shall entitle such or any other Grantor to any other or further notice
or demand in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Purchaser and each affected Grantor.


19.12. Set Off. Each Grantor hereby irrevocably authorizes the Purchaser at any
time and from time to time while an Event of Default shall have occurred and be
continuing, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to set off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Purchaser to or for the credit or
the account of such Grantor, or any part thereof in such amounts as the
Purchaser may elect, against and on account of the obligations and liabilities
of such Grantor to the Purchaser hereunder and claims of every
22




--------------------------------------------------------------------------------




nature and description of the Purchaser against such Grantor, in any currency,
whether arising hereunder, under the Purchase Agreement, any other Transaction
Document or otherwise, as the Purchaser may elect. The Purchaser shall notify
such Grantor promptly of any such set-off and the application made by the
Purchaser of the proceeds thereof; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Purchaser under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Purchaser may
have.
19.13. Integration. This Agreement and the other Transaction Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
19.14. Acknowledgments. Each Grantor hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Transaction Documents to which it is a party;
(b) the Purchaser does not have any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Transaction Documents, and the relationship between the Grantors, on the one
hand, and the Purchaser, on the other hand, in connection herewith or therewith
is solely that of seller and purchaser (or, in the case that a Grantor owes
Secured Obligations to the Purchaser, that of debtor and creditor); and
(c) no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors and the Purchaser.


19.15. Additional Grantors and Guarantors. Each subsidiary of the Seller that is
required to become a party to this Agreement pursuant to Section 5.10(b) of the
Purchase Agreement shall become a Grantor and Guarantor for all purposes of this
Agreement upon execution and delivery by such subsidiary of an Assumption
Agreement in the form of Annex I hereto.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
23




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
GRANTORS:
AXOGEN, INC.
By: /s/ Karen Zaderej
Name: Karen Zaderej
Title: CEO




AXOGEN CORPORATION.
By:_/s/ Karen Zaderej _______
Name: Karen Zaderej
Title: CEO




--------------------------------------------------------------------------------




PDL BIOPHARMA, INC., as Purchaser
By: /s/ John McLaughlin
Name: John P. McLaughlin
Title: President and Chief Executive Officer




Annex A to Guarantee and Collateral Agreement
ASSUMPTION AGREEMENT, dated as of ____________, 20__, made by
______________________, a _______________ (the “Additional Grantor”), in favor
of PDL Biopharma, Inc., as Purchaser (the “Purchaser”) party to the Purchase
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Purchase Agreement.
W I T N E S S E T H:
WHEREAS, AxoGen, Inc. (“Seller”) and the Purchaser have entered into the Revenue
Interests Purchase Agreement, dated as of October 5, 2012 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Purchase
Agreement”);
WHEREAS, in connection with the Purchase Agreement, the Seller and certain of
its Affiliates (other than the Additional Grantor) have entered into a Guarantee
and Collateral Agreement, dated as of October 5, 2012 (as amended, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”) in favor of the Purchaser;
WHEREAS, the Purchase Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.
Guarantee and Collateral Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 19.15 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor and Guarantor thereunder with the same force and effect
as if originally named therein as a Grantor and Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor and Guarantor thereunder. The information set forth in
Annex I-A hereto is hereby added to the information set forth in the update to
the Schedules to the Purchase Agreement most recently delivered pursuant to the
terms of the Guarantee and Collateral Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties as to
the Additional Grantor contained in Section 6 of the Guarantee and Collateral
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

2.
GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF





--------------------------------------------------------------------------------




NEW YORK.


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:_________________________ Name: Title:




--------------------------------------------------------------------------------




Schedule 6.01
Name: AxoGen, Inc.
Jurisdiction of Organization: Minnesota
Identification Number: 41-1301878
Chief Executive Office: 13859 Progress Boulevard, Suite 100 Alachua, Florida
32615
Prior Organizational Names: LecTec Corporation
Name: AxoGen Corporation
Jurisdiction of Organization: Delaware
Identification Number: 55-0805988
Chief Executive Office: 13859 Progress Boulevard, Suite 100 Alachua, Florida
32615
Prior Organizational Names: None




--------------------------------------------------------------------------------




Schedule 6.06 Deposit Accounts


Guarantor
Bank
Account Number
AxoGen, Inc.
Silicon Valley Bank
***
AxoGen Corporation
Silicon Valley Bank
***



EXHIBIT B


EXECUTION VERSION
ASSIGNMENT OF INTERSTS
THIS ASSIGNMENT OF INTERESTS (“Assignment of Interests”) is made as of August
13, 2012, between AxoGen, Inc., a Minnesota corporation (the “Company”), and PDL
BioPharma, Inc., a Delaware corporation (“Purchaser”).
A. The Company and Purchaser have entered into that certain Revenue Interests
Purchase Agreement, dated as of October 5, 2012 (the “Revenue Purchase
Agreement”), pursuant to which the Company is to sell and Purchaser is to
purchase the Assigned Interests. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Revenue
Purchase Agreement; and
B. The Company has agreed to execute and deliver this Assignment of Interests to
Purchaser for the purpose of transferring to and vesting in Purchaser title to
the Assigned Interests as set forth herein.
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.
The Company does hereby sell, assign, transfer, convey, deliver and vest in
Purchaser, its successors and assigns forever, all of its right, title and
interest in and to the Assigned Interests.

2.
The Company hereby covenants that, from time to time after the delivery of this
instrument, at Purchaser's request, the Company will do, execute, acknowledge
and deliver, or will cause to be done, executed, acknowledged and delivered such
further acts, conveyances, transfers, assignments, powers of attorney and
assurances as Purchaser may reasonably require to convey, transfer to and vest
in Purchaser, and to put Purchaser in possession of, any of the Assigned
Interests.

3.
Nothing in this Assignment of Interests shall alter any liability or obligation
of the Company or Purchaser arising under the Revenue Purchase Agreement, which
shall govern the representations, warranties and obligations of the parties with
respect to the Assigned Interests.

4.
This Assignment of Interests shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

5.
This Assignment of Interests shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflicts of law thereof.

6.
This Assignment of Interests may be executed in counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.



[The remainder of this page has been intentionally left blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Assignment of Interests as of
the date first written above.
AXOGEN, INC.
By: /s/ Karen Zaderej
Name: Karen Zaderej
Title: Chief Executive Officer




PDL BIOPHARMA, INC.
By: /s/ John McLaughlin
Name: John P. McLaughlin
Title: President and Chief Executive Officer












SCHEDULE 3.12(a) INTELLECTUAL PROPERTY AND LICENSE AGREEMENTS




--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
US Patent 6,972,168 (UFRF)
Licensed
Patent -8/13/2021 Agreement - See UFRF License Agreement Below
Yes
AxoGen Corporation
US Patent 7,402,319 (UTA)
Licensed
Patent -9/26/2023 Agreement - See UFRF License Agreement Below
Yes
AxoGen Corporation
US Patent 7,732,200 (UFRF)
Licensed
Patent -12/21/2022 Agreement - See UFRF License Agreement Below
Yes
AxoGen Corporation
US Published Patent Application 20080299536 (UFRF)
Licensed
Patent Application-N/A Agreement - See UFRF License Agreement Below
Yes
AxoGen Corporation
US Published Patent Application 20090030269 (UTA)
Licensed
Patent Application -N/A Agreement - See UTA License Agreement Below
Yes
AxoGen Corporation
Canada Patent Application 2,455,827 (UFRF)
Licensed
Patent Application-N/A Agreement - See UFRF License Agreement Below
Yes
AxoGen Corporation
European Patent No. EP1425390 (UFRF)
Licensed
Patent -8/12/2022 Agreement - See UFRF License Agreement Below
Yes
AxoGen Corporation
Japanese Patent No. 4,749,667 (UFRF)
Licensed
Patent-8/13/2022 Agreement - See UFRF License Agreement Below
Yes
AxoGen Corporation
Mexico Patent No. 296009 (UFRF)
Licensed
Patent - 2/13/2012 Agreement - See UFRF License Agreement Below
Yes
AxoGen Corporation
Mexico Patent No. 296020 (UFRF)
Licensed
Patent -2/13/2012 Agreement - See UFRF License Agreement Below
Yes
AxoGen Corporation
Mexico Patent No. 296021 (UFRF)
Licensed
Patent - 2/13/2012 Agreement - See UFRF License Agreement Below
No
AxoGen Corporation
Mexico Patent No. 296019 (UFRF)
Licensed
Patent Application-2/13/2012 Agreement - See UFRF License Agreement Below
No
AxoGen Corporation
US Published Patent Application 20090264871 (AxoGen)
Owned
N/A
Yes
AxoGen Corporation
Canada Patent Application 2,721,945 (AxoGen)
Owned
N/A
Yes
AxoGen Corporation
European Patent Application EP2276410 (AxoGen)
Owned
N/A
Yes
AxoGen Corporation
US Patent 6,696,575 (UTA)
Licensed
Patent -3/27/2021 Agreement - See UTA License Agreement Below
No





--------------------------------------------------------------------------------






Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
US Patent 7,851,447 (UFRF)
Licensed
Patent -11/18/2023 Agreement - See UFRF License Agreement Below
No
AxoGen Corporation
US Published Patent Application US-20110082482 (UFRF)
Licensed
Patent Application-N/A Agreement - See UFRF License Agreement Below
No
AxoGen Corporation
US 7,772,185 (Emory)
Licensed
Patent -11/18/2023 Agreement - See Emory License Agreement Below
No
AxoGen Corporation
US Published Patent Application US-201000268336 (Emory)
Licensed
Patent Application -N/A Agreement - See Emory License Agreement Below
No
AxoGen Corporation
Japanese Patent No. 4,773,976 (Emory)
Licensed
Patent -1/31/2025 Agreement - See Emory License Agreement Below
No
AxoGen Corporation
European Patent Application EP1737476 (Emory)
Licensed
Patent Application -N/A Agreement - See Emory License Agreement Below
No
AxoGen Corporation
Canada Patent Application 2,556,161 (Emory)
Licensed
Patent Application -N/A Agreement - See Emory License Agreement Below
No
AxoGen Corporation
AxoGen Nerve Regeneration -Nerve Recovery Training Video (Copyright)
Owned
N/A
Yes
AxoGen Corporation
LB-122 AVANCE 70 AG-T-1 Instructions for Use: AxoGen Product (Copyright)
Owned
N/A
Yes
AxoGen Corporation
LB-123 AxoGuard Nerve Connector Instructions for Use (Copyright)
Owned
N/A
Yes
AxoGen Corporation
LB-124 AxoGuard Nerve Protector Instructions for Use (Copyright)
Owned
N/A
Yes
AxoGen Corporation
(Canada Trademark)
Owned
N/A
Yes
AxoGen Corporation
AXOGUARD (Canada Trademark)
Owned
N/A
Yes
AxoGen Corporation
AxoGen (Canada Trademark)
Owned
N/A
Yes
AxoGen Corporation
AVANCE NERVE GRAFT (Canada Trademark)
Owned
N/A
Yes
AxoGen Corporation
(European Trademark)
Owned
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
AVANCE NERVE GRAFT (European Trademark)
Owned
N/A
Yes
AxoGen Corporation
AXOGEN NERVE REGENERATION (Japan Trademark)
Owned
N/A
Yes
AxoGen Corporation
AVANCE NERVE GRAFT (Japan Trademark)
Owned
N/A
Yes
AxoGen Corporation
AVANCE NERVE GRAFT (Mexico Trademark)
Owned
N/A
Yes
AxoGen Corporation
AXOGEN NERVE REGENERATION (Mexico Trademark)
Owned
N/A
Yes
AxoGen Corporation
AXOGEN NERVE REGENERATION (Mexico Trademark)
Owned
N/A
Yes
AxoGen Corporation
AXOGEN NERVE REGENERATION (Mexico Trademark)
Owned
N/A
Yes
AxoGen Corporation
AXOGUARD (U.S. Trademark)
Owned
N/A
Yes
AxoGen Corporation
(U.S. Trademark)
Owned
N/A
Yes
AxoGen Corporation
AXOGEN (U.S. Trademark)
Owned
N/A
Yes
AxoGen Corporation
AXOGEN (U.S. Trademark)
Owned
N/A
Yes
AxoGen Corporation
(U.S. Trademark)
Owned
N/A
Yes
AxoGen Corporation
(U.S. Trademark)
Owned
N/A
Yes
AxoGen Corporation
AVANCE (U.S. Trademark)
Owned
N/A
Yes
AxoGen Corporation
(U.S. Trademark)
Owned
N/A
Yes
AxoGen Corporation
RANGER (U.S. Trademark)
Owned
N/A
No
AxoGen Corporation
RANGER (U.S. Trademark)
Owned
N/A
NO





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
License Agreement-University of Florida Research Foundation (UFRF)
N/A
The expiration date of the agreement is until the earlier of the date that no
Licensed Patent remains enforceable or the payment of earned royalties ceases
for more than four (4) calendar quarters on all Licensed Products and Processes.
Yes
AxoGen Corporation
License Agreement-Emory University (Emory)
N/A
Expires on the last to expire Valid Claim.
No
AxoGen Corporation
License Agreement-University of Texas at Austin (UTA)
N/A
Expires on the last to expire of the Licensed Patents.
Yes
AxoGen, Inc.
Patent Application- US 11/535,214
Owned
Patent Application - not pursuing
No
AxoGen, Inc.
Patent Application PCT-US-2009-001407
Owned
Patent Application -N/A
No
AxoGen, Inc.
Patent Application- US 12/921,253
Owned
Patent Application -N/A
No
AxoGen, Inc.
Patent Application- US 61/409,786
Owned
Patent Application -N/A
No
AxoGen, Inc.
Patent Application- US 13/035,535
Owned
Patent Application -N/A
No
AxoGen, Inc.
Patent Application PCT-US-2011-026319
Owned
Patent Application -N/A
No
AxoGen, Inc.
Patent Application US 61/705,251
Owned
Patent Application - N/A
No
AxoGen, Inc.
US Patent - 7,288,265
Owned
1-2023
No
AxoGen, Inc.
US Patent - 6,830,758
Owned
4-2021
No
AxoGen, Inc.
US Patent - 6,495,158
Owned
1-2019
No
AxoGen, Inc.
US Patent - 6,469,227
Owned
5-2020
No
AxoGen, Inc.
US Patent - 6,455,065
Owned
5-2019
No
AxoGen, Inc.
US Patent - 6,406,712
Owned
6-2019
No
AxoGen, Inc.
US Patent - 6,348,212
Owned
5-2019
No
AxoGen, Inc.
US Patent - 6,090,403
Owned
8-2018
No
AxoGen, Inc.
US Patent - 5,804,213
Owned
9-2015
No





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Domain name -ABOUTNERVE.BIZ
Owned
6/8/2012
No
AxoGen Corporation
Domain name -ABOUTNERVE.COM
Owned
6/9/2012
No
AxoGen Corporation
Domain name -ABOUTNERVE.INFO
Owned
6/9/2012
No
AxoGen Corporation
Domain name -ABOUTNERVE.MOBI
Owned
6/9/2012
No
AxoGen Corporation
Domain name -ABOUTNERVE.NET
Owned
6/9/2012
No
AxoGen Corporation
Domain name -ABOUTNERVE.ORG
Owned
6/9/2012
No
AxoGen Corporation
Domain name -ABOUTNERVE.US
Owned
6/8/2012
No
AxoGen Corporation
Domain name - AVANCENERVEGRAFT.BIZ
Owned
4/8/2015
No
AxoGen Corporation
Domain name - AVANCENERVEGRAFT.CO
Owned
4/9/2015
No
AxoGen Corporation
Domain name - AVANCENERVEGRAFT.COM
Owned
4/9/2015
No
AxoGen Corporation
Domain name - AVANCENERVEGRAFT.INFO
Owned
4/9/2015
No
AxoGen Corporation
Domain name - AVANCENERVEGRAFT.MOB I
Owned
4/9/2015
No
AxoGen Corporation
Domain name - AVANCENERVEGRAFT.NET
Owned
4/9/2015
No
AxoGen Corporation
Domain name - AVANCENERVEGRAFT.ORG
Owned
4/9/2015
No
AxoGen Corporation
Domain name - AVANCENERVEGRAFT.US
Owned
4/8/2015
No
AxoGen Corporation
Domain name - AXGN.BIZ
Owned
2/21/2014
No
AxoGen Corporation
Domain name - AXGN.CO
Owned
2/21/2014
No
AxoGen Corporation
Domain name - AXGN.INFO
Owned
2/22/2014
No
AxoGen Corporation
Domain name - AXGN.ORG
Owned
2/22/2014
No
AxoGen Corporation
Domain name - AXGN.US
Owned
2/21/2014
No
AxoGen Corporation
Domain name - AXOGEN.BIZ
Owned
8/5/2012
No
AxoGen Corporation
Domain name - AXOGEN.INFO
Owned
8/6/2012
No
AxoGen Corporation
Domain name - AXOGEN.ME
Owned
8/6/2012
No
AxoGen Corporation
Domain name - AXOGEN.NET
Owned
11/13/2011
No





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Domain name - AXOGEN.ORG
Owned
7/20/2012
No
AxoGen Corporation
Domain name - AXOGEN.US
Owned
8/5/2012
No
AxoGen Corporation
Domain name -AXOGENINC.BIZ
Owned
8/5/2012
No
AxoGen Corporation
Domain name -AXOGENINC.COM
Owned
11/13/2017
Yes
AxoGen Corporation
Domain name -AXOGENINC.INFO
Owned
8/6/2012
No
AxoGen Corporation
Domain name -AXOGENINC.ME
Owned
8/6/2012
No
AxoGen Corporation
Domain name -AXOGENINC.MOBI
Owned
8/6/2012
No
AxoGen Corporation
Domain name -AXOGENINC.NAME
Owned
8/6/2012
No
AxoGen Corporation
Domain name -AXOGENINC.NET
Owned
7/20/2014
No
AxoGen Corporation
Domain name -AXOGENINC.ORG
Owned
7/20/2012
No
AxoGen Corporation
Domain name -AXOGENINC.US
Owned
3/7/2013
No
AxoGen Corporation
Domain name -AXOGENINC.WS
Owned
8/6/2012
No
AxoGen Corporation
Domain name -AXOGUARD.BIZ
Owned
10/6/2012
No
AxoGen Corporation
Domain name -AXOGUARD.COM
Owned
10/6/2012
Yes
AxoGen Corporation
Domain name -AXOGUARD.INFO
Owned
10/6/2012
No
AxoGen Corporation
Domain name -AXOGUARD.ME
Owned
10/6/2012
No
AxoGen Corporation
Domain name -AXOGUARD.MOBI
Owned
10/6/2012
No
AxoGen Corporation
Domain name -AXOGUARD.NET
Owned
10/6/2012
No
AxoGen Corporation
Domain name -AXOGUARD.ORG
Owned
10/6/2012
No
AxoGen Corporation
Domain name -AXOGUARD.US
Owned
10/5/2011
No
AxoGen Corporation
Domain name -NERVEGRAFT.BIZ
Owned
5/21/2015
No
AxoGen Corporation
Domain name -NERVEGRAFT.COM
Owned
7/20/2012
No
AxoGen Corporation
Domain name -NERVEGRAFT.INFO
Owned
5/22/2014
No
AxoGen Corporation
Domain name -NERVEGRAFT.MOBI
Owned
5/22/2014
No
AxoGen Corporation
Domain name -NERVEGRAFT.NET
Owned
7/20/2012
No





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Domain name -NERVEGRAFT.ORG
Owned
7/20/2012
No
AxoGen Corporation
Domain name -NERVEINJURY.NET
Owned
7/20/2012
No
AxoGen Corporation
Domain name -NERVEINJURY.ORG
Owned
7/20/2012
No
AxoGen Corporation
Domain name -NERVEREGENERATION.NET
Owned
7/20/2012
No
AxoGen Corporation
Domain name -NERVEREGENERATION.ORG
Owned
7/20/2012
No
AxoGen Corporation
Domain name -NERVEREPAIR.BIZ
Owned
8/5/2012
No
AxoGen Corporation
Domain name -NERVEREPAIR.INFO
Owned
8/6/2012
No
AxoGen Corporation
Domain name -NERVEREPAIR.ME
Owned
8/6/2012
No
AxoGen Corporation
Domain name -NERVEREPAIR.NET
Owned
7/20/2012
No
AxoGen Corporation
Domain name -NERVEREPAIR.ORG
Owned
7/20/2012
No
AxoGen Corporation
Domain name -NERVEREPAIR.US
Owned
8/5/2012
No
AxoGen Corporation
Domain name -PERIPHERALNERVE.BIZ
Owned
5/21/2015
No
AxoGen Corporation
Domain name -PERIPHERALNERVE.NET
Owned
7/21/2012
No
AxoGen Corporation
Domain name -PROSTATECTOMY.NET
Owned
7/20/2012
No
AxoGen Corporation
Non-clinical data -VP-001-Installation Qualification Protocol for the ACCU-SEAL
Model 730-3B6E Medical Sealer (SN 37443)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-002-Operation Qualification Protocol for the ACCU-SEAL
Model 730-3B6E Medical Sealer (SN 37443)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-003-ACCU-SEAL Model 730-3B6E Medical Sealer (SN 37443)
Validation Report
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-004-Seal Parameters for ACCU-SEAL Model 730 Next
Generation Medical Sealer (SN 37443) and Mangar RM48WLAM and DT 1073UC Pouches
Owned*
N/A
Yes
AxoGen
Non-clinical Data -RD-001-
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
Corporation
AGT-1 Nerve Graft Small Animal Study: Axon Regeneration and Functional Recovery
following Rat Sciatic Nerve Defect Repair using 14mm and 28mm Grafts
 
 
 
AxoGen Corporation
Non-clinical data -RD-002-AG-T-1 Nerve Graft Large Animal Study: Evaluation of
Regeneration Across Long Nerve (70 mm) Autografts compared to Allografts in
Sheep
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-003-Preparation of Suffolk Sheep Nerve Grafts using the
AG-T-1 Nerve Graft Processing Method
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-004-Evaluation of CS56 Staining of AG-T-1 processed Mouse,
Rat and Sheep Tissue
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-005-Summary of AG-T-1-UT Development Project: Evaluation
and development of a detergent treatment process for human peripheral nerve
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-006-AG-T-1 Process Improvement Project
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-007-Evaluation of Label Adherence to AG-T-1 Packaging
Components following Gamma Irradiation and Frozen Storage
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-008-Results of EM Investigation of Particulate on AG-T-1
Grafts
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-009-Examination of Histological Processing Parameters
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-012-Assessment of AxoGuard Nerve Protector and Nerve
Connector Sizing
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -RD-013-AxoGuard Handling Benchtop Test for Optimal Hydration
Time
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-014-Histological Processing of Explant Samples from RD-001
Using Historical Methods
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-015-Justification for the potential for revascularization
across nerve graft length and diameter
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-018-Muir Sensory vs. Motor vs. Mixed versions of Autograft
and Avance
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-019-Muir Restablished CPSG
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-020-Graft Processing and Histology summary of rabbit
Sciatic Nerve using the Alpha Process
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-021-Processing and Histology results of rabbit Peroneal
Nerve Study
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-022-Evaluation of a 7cm AG-T-1 Processed Nerve Allograft:
A morphometric and function study in the rabbit peroneal nerve model
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-023-Testing of Cryoembedding/ Sectioning of AVANCE™ Nerve
Grafts
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-024-Avance Nerve Graft Working Expiration Time Study
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-025-Preliminary Evaluation of the Effects of Decreased
ChABC Concentrations on Peripheral Nerve CSPG Clearance
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-026-Evaluation of scarring, inflammation, and nerve
function following nerve wrapping
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -RD-027-Vacuum Filtration of Enzyme A with Nerve Tissue II
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-028-Avance Handling Equivalency Study
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-029-Avance Handling Equivalency Study II
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-031-Detergent and CSPG relationship -Avance
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-032-SEM Microphotographs of Nerve Grafts
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-033-Collagen 1 immunostaining of AVANCE samples
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-034-Investigation of CSPG in processed and unprocessed
human skin
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-036-Vacuum Filtration of Enzyme A w/ Nervous Tissue
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-037-Avance Suture Retention Strength Method
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-038-Avance Suture Retention Strength
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-039-Post-hoc investigation of neurite recruitment by
Avance in an ectopic muscle implant
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-040-Validation of the Gel Clot Method Bacterial Endotoxin
Test for Nerve
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-041-Effects of detergent processing on the
growth-promoting properties of nerve basal lamina and laminin
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-045-Vacuum Filtration of Enzyme A and the Effect on CSPG
Removal from Nerve Tissue II
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -RD-048-Histological Testing of CSPG Clearance
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -RD-049-Clearance of NGF by Detergent Processing
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-005-Validation of the Corporate Quality Folder Security
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-007-Evaluation of Mediatech Data on 20 L Plastic Film used
for Processing Solution Storage
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-008-Stability Study on Mediatech Solutions A, B and D
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-009-CS56 Staining Effectiveness Test Run Summary
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-012-Determination of Foil/Mylar Pouch Sealing Parameters
and Integrity Testing Regimen
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-013-Determination of Burst Criteria for Tyvek/Mylar Pouch
Integrity Testing Regimen
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-014-Qualification Protocol and Final Report of Sanyo
Pharmaceutical Refrigerator SN 6081303 ID AX-027
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-015-Qualification Protocol and Final Report of Shel Lab
Orbital Shaking Incubator SN# 10099606, ID# AX-021
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-016-Qualification Protocol and Final Report of Shel Lab
Orbital Shaking Incubator SN# 10099806, ID# AX-023
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-017-Qualification Protocol and Final Report of Shel Lab
Orbital Shaking Incubator SN# 04004206, ID# AX-001
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-018-Qualification Protocol and Final Report of Sanyo -86oC
Freezer SN# 60812908, ID# AX-004
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-019-Qualification Protocol and Final Report of Sanyo -86oC
Freezer SN# 60812909, ID# AX-005
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-020-Qualification Protocol and Final Report of Sanyo -86oC
Freezer SN# 60812913, ID# AX-003
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-021-Initial Biocompatibility Testing for AG-T-1 Nerve
Grafts
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-022-Comparative Muscle Implantation Study with Negative
Control - 6 weeks -Product Code AG-T-1
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-023-AxoGuard Handling Equivalency Study
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-025-Qualification Protocol and Final Report of Shel Lab
Orbital Shaking Incubator SN# 10099506, ID# AX-022
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-026-1, 2, & 3 Year Shelf-Life Package Validation Testing
AG-T-1 Nerve Graft Packaging
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-027-Biocompatibility Testing of the Avance Peripheral
Nerve Graft
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-029-AG-T-1 Debridement Process Performance Qualification
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-030-AppTec-Biological Safety Cabinet IQ/OQ/PQ for AX-026
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-031-AppTec-B iological Safety Cabinet IQ/OQ/PQ for AX-025
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-032-Evaluation of Thawing AVANCE Peripheral Nerve Grafts
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-033-Thermal Performance Qualification of the ThermoSafe®
Insulated Shipper Model # 615
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-034-Thermal Performance Qualification of the ThermoSafe®
Insulated Shipper Model # 326
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-035-AG-T-1 Processing and Packaging Performance
Qualification
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-036-Evaluation of Enzyme A from Alternative Manufacturers
for Use in Production
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-037-Sterilization Validation for the Avance Product Family
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-038-IQ/OQ for AccuSeal Impulse Sealer AX-020-AppTec St.
Paul Facility
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-039-Process Qualification of Final AG-T-1 Product
Packaging
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-040-IQ/OQ for BT_1000 Burst Tester AX-048-AppTec St. Paul
Facility
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-041-User Handling Qualification of AG-T-1
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-042-Thermal Performance Qualification of the ThermoSafe®
Insulated Shipper Model # E186
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-043-Incubator AX-001 Empty Chamber Thermal Mapping
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-044-Incubator AX-021 Empty Chamber Thermal Mapping
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-045-Evaluation of AG-T-1 Nerve Grafts from Processing
Performance Qualification
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-046-AG-T-1 Pilot Production Run Report
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-047-System Validation Master Plan: Microsoft Dynamics GP
9.00.0281 Implementation
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-048-Validation of an Analytical Method for Triton X-200
using HPLC-MS
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-049-IQ/OQ for Zebra Printer AX-066
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-050-Validation of Zebra Printer AX-066
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-051-Validation of Sandwich ELISA for Detection of
Chondroitinase ABC (EN-026) Residuals
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-052-AG-T-1 2009 Gamma Irradiation Yearly Dose Re-Mapping
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-053-Sanyo Freezer Final Report AX-068
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-054-Sanyo Freezer Final Report AX-069
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-055-Sanyo Freezer Final Report AX-070
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-056-Sanyo Freezer Final Report AX-073
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-057-AG-T-1 Labeling Process Performance Qualification
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-058-IQ/OQ for Zebra Printer AX-071
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-059-Summary Report: Non-Immunogenicity of AG-T-1 Nerve
Graft
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-060-Residual Enzyme Validation: Chondroitinase ABC and
AG-T-1 Nerve Grafts
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-061-Dose Map Report AG-T-1 in SCA Thermosafe E-186
Shipping Container
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-062-AppTec Cleaning Practices, Isolette L-145
Qualification and Isolette L-145 Environmental Monitoring Report
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-063-Washington University Handling Report
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-064-Bioburden Equivalency Investigation -AG-T-1 XXXX70
product codes
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-065-AG-T-1 Risk Management -FMEA [Application, Design and
Process]
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-066-Validation of Labeling Software
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-067-Summary Report: Functional Recovery Support for AG-T-1
Nerve Graft
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-068-AG-T-1 Processing: Detergent Virucidal Effects
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-069-1, 2, & 3 Year Real Time Shelf-Life Study of AG-T-1
Peripheral Nerve Graft
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-070-AxoGaurd Receiving, Releasing, Ordering and Shipping
Qualification
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-071-Sanyo Freezer Loss of Power Study
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-072-Validation of Labeling Software PS-001 R02
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-073-Installation and Operational Qualification of
Accu-Seal Model 730 [AX-076] Next Generation Medical Sealer
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-074-Process Qualification Protocol for the ACCU-SEAL Model
730-1B6E (AX-076) Medical Sealer (SN 42487)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-075-Installation and Certification of AX-083 Labconco
Purifier Delta Class II, Type A2 Safety Cabinet
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-076-Installation and Certification of AX-084 Labconco
Purifier Delta Class II, Type A2 Safety Cabinet
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-077-Installation and Qualification of AX-085 Shel Lab SI6R
Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-078-Installation and Qualification of AX-086 Shel Lab SI6R
Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-079-Installation and Qualification of AX-087 Shel Lab SI6R
Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-080-Installation and Qualification of AX-088 Shel Lab SI6R
Orbital-Shaking Incubator
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-081-IQ/OQ for ELPRO ECOLOG “LP4” Datalogger Installation
in Sid Martin Biotechnology Building Room 137 and 170 (Linked to AX-091)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-082-PQ for ELPRO ECOLOG “LP4” Datalogger Installation in
Sid Martin Biotechnology Building Room 137 and 170
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-083-AG-T-1 2007 3rd Quarterly Gamma Irradiation Dose Audit
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-085-EN-004 Solution C Lot 98198013: Filtered versus Manual
Comparison
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-086-Summary Report: Support for 5 cm AG-T-1 Nerve Grafts
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-088-5 Year Accelerated and Real Time Aging for AG-T-1
Product
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-089-Installation and Qualification of AX-093 Shel Lab SI6R
Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-090-Installation and Qualification of AX-094 Shel Lab SI6R
Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-091-Installation and Qualification of AX-095 Shel Lab SI6R
Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-092-Installation and Qualification of AX-096 Shel Lab SI6R
Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-093-AG-T-1 2007 4th Quarterly Gamma Irradiation Dose Audit
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-094-SI6R Orbital Shaking Incubator Temperature Mapping
Report
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-095-Re-Qualification Protocol and Final Report of Sanyo
-80oC Freezer SN# 60812913, ID# AX-003
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-097-Requalification of AX-048 BT-1000 Burst Tester
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-098-LifeNet: AG-T-1 Debridement Process Performance
Qualification
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-099-Installation and Operational Qualification of Sanyo
-86oC Freezer SN# 70611640, ID# AX-092
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-100-Installation, Operational and Process Qualification of
Accu-Seal Model 730 Next Generation Medical Sealer
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-101-Validation of Labeling Program - PS-001 R04
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-102-Burst Tester 1 Qualificationat LifeNet (BT-1000 Burst
Tester)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-104-AG-T-1 Processing and Packaging Performance
Qualification LifeNet Ward Court Facility
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-105-Installation and Qualification of SN#11022307, ID#
LNH2 Shel Lab SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-106-Installation and Qualification of SN#01016208, ID#
LNH4 Shel Lab SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-107-Installation and Qualification of SN#11022207, ID#
LNH3 Shel Lab SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-108-Installation and Qualification of SN#01016108, ID#
LNH1 Shel Lab SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-109-Installation and Qualification ofSN#01015508 LNH7 Shel
Lab SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-110-Installation and Qualification of SN 01015908 LNH6
Shel Lab SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-111-Installation and Qualification of SN#11022507, ID#
LNH5 Shel Lab SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-112-Installation and Qualification of SN# 11022607 LNH 8
Shel Lab SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-113-Sterilization Validation for the AVANCE Product
Family: LifeNet Facility
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-114-Installation and Qualification of SN#01015408 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-115-Installation and Qualification of SN#01015708 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-116-Installation and Qualification of SN#01015808 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-117-Installation and Qualification of SN#01016308 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-118-Installation and Qualification of SN#01015608 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-119-Installation and Qualification of SN#01015208 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-120-Installation and Qualification of SN#01015308 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-121-Installation and Qualification of SN#01016008 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-122-Installation and Qualification of SN#01015108 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-123-Installation and Qualification of SN#01015008 Shel Lab
SI6R Orbital-Shaking Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-124-Interim Report: 1-Year Real-Time Package Validation
Testing for the AG-T-1 Nerve Graft
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-125-AG-T-1 2008 1st Quarterly Gamma Irradiation Dose Audit
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-126-Requalification of the Sandwich ELISA for
Chondroitinase ABC Residuals in Nerve Grafts
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-127-Qualification Protocol and Final Report of Sanyo-86*C
Freezer SN#08020041, ID#AX-099
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-128-Qualification Protocol and Final Report of Sanyo-86*C
Freezer SN#08020044, ID#AX-090
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-129-Chamber Thermal Mapping: Sanyo -86ºC Freezer SN#
70611640, ID# AX-092
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-130-AG-T-1 Process Improvement #1 Processing and Packaging
Qualification
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-131-AxoGuard User Handling
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-132-Process Bioburden Investigation Protocol
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-133-Process Cytotoxicity Protocol
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-134-Process Residual Enzyme Protocol
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-135-Process Handling Equivalency Protocol
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-136-Qualification of the Hyclone-Thermofisher Solution C
Reagent
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-137-AG-T-1 2008 2nd Quarterly Gamma Irradiation Dose Audit
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-138-AG-T-1 2008 2nd Quarterly Gamma Irradiation Dose Audit
for LifeNet Processing
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-140-2007-2008 Histology Summary Report
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-141-EN-004 Solution C Analysis
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-142-Installation, Operational, and Performance
Qualification of the Sanyo -80 C Freezer
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-143-Installation, Operational, and Performance
Qualification of the Sanyo Pharmaceutical Refrigerator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-144-Installation, Operational, and Performance
Qualification of the Shel Lab Orbital Shaking Incubator
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-145-AG-T-1 2008 3nd Quarterly Gamma Irradiation Dose Audit
for WuXi AppTec Processing
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-146-AG-T-1 2008 3nd Quarterly Gamma Irradiation Dose Audit
for LifeNet
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-147-AG-T-1 Process Improvement #1 Operations
Qualification, LifeNet
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-148-Stability Study for Hyclone Solutions A, B, C, D and F
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-149-Packaging User Qualification for AxoGuard
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-150-Shipper Qualification of AxoGuard Finished Product
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-152-September 2008 Steris Isomedix Dose Mapping
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-153-Verifying the use of Tissue Tek VIP processor for
processing of histology samples at Histology Tech Services, Inc.
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-154-Mini Pak'R Air Cushion Machine Validation Protocol
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-155-AxoGuard Nerve Wrap Distribution FMEA
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-156-AG-T-1 2008 4th Quarterly Gamma Irradiation Dose Audit
for LifeNet
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-157-Validation of Donor Database PS-002 R00
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-158-AxoGen Dose Confirmation Study for AVANCE Nerve Graft
(CAPA 08-005)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-159-AX-004 Qualification Report
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-160-1, 2, & 3 Yr RT Shelf-Life Study of AG-T-1 Peripheral
Nerve Graft, 1 week Process
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-161-Determination of Ethylene Oxide Residuals for
Processing Tubing
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-162-BioStorage Shipping Qualification
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-163-AG-T-1 2009 1st Quarterly Gamma Irradiation Dose Audit
for LifeNet
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-165-Inspection Report Review BSC 7 (120868013108) Nuaire
Hood (NU-425-500)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-166-Inspection Report Review BSC 6 (120874013108) Nuaire
Hood (NU-425-500)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-167-Inspection Report Review BSC 4 (121151021308) Nuaire
Hood (NU-425-500)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-168-Inspection Report Review BSC 5 (102906020408) Nuaire
Hood (NU-425-500)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-169-IQ/OQ Report BSC 1 (071179035) Labconco Hood (3460001)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-170-IQ/OQ Report BSC 2 (071178797) Labconco Hood (3460001)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-171-IQ/OQ Report BSC 3 (071179045) Labconco Hood (3460001)
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-172-Validation of Labeling Program - 5 year expiration
date
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-173-Re-Qualification of the Sanyo -80 C Freezer
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-174-Re-Qualification of the Sanyo Pharmaceutical
Refrigerator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-175-Re-Qualification of the Shel Lab Orbital Shaking
Incubator
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-176-Vacuum Filtration of Enzyme A
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-177-IQ/OQ/PQ Report of the Shel Lab Orbital Shaking
Incubator S/N 03003409 (IN-19)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-178-Preventive Maintenance Report of the Shel Lab Orbital
Shaking Incubator S/N 01015008 (IN-15)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-179-AG-T-1 2009 2nd Quarterly Gamma Irradiation Dose Audit
for LifeNet
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-180-AG-T-1 2010 1st Quarterly Gamma Irradiation Dose Audit
for LifeNet
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-181-Dose Map Report for Quarterly Dose Audits
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-184-Detergent Dilution Calculation
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-185-Meta-Analysis of Reported Two-Point Discrimination
Outcomes from the use of Nerve Cuffs and Avance® Nerve Graft for the
Reconstruction of Digital Nerve Discontinuities of the Hand of 5 mm or Greater
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -VP-186-Product Dose Mapping for Off Carrier Processing for
AxoGen AG-T-1 Product -Steris Isomedix Libertyville IL
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-187-Process Re-Qualification, Lifenet
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-188-LifeNet Incubators Qualifications
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-190-AG-T-1 2010 3rd Quarterly Gamma Irradiation Dose Audit
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-192-Product Dose Re-Mapping Report for AxoGen AG-T-1
Product -Steris North Libertyville IL
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-193-AG-T-1 2011 1Q Quarterly Gamma Irradiation Dose Audit
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-194-Determination of Ethylene Oxide Residuals for
Processing Tubing: 2011
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-195-AG-T-1 2011 2Q Quarterly Gamma Irradiation Dose Audit
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-196-Meta-Analysis of Reported Outcomes for NeuraGen Nerve
Guide and Avance Nerve Graft for the Reconstruction of Nerve Discontinuities
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-197-IQ/OQ/PQ Houston
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-198-AG-T-1 2011 3Q Quarterly Gamma Irradiation Dose Audit
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -VP-199-2011 Product Dose Re-Mapping Report for AxoGen AG-T-1
Product-Steris North Libertyville IL
Owned*
N/A
Yes





--------------------------------------------------------------------------------




Owner or Licensee of IP
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement(1)
Owned or Licensed?
Anticipated Expiration Date (if a License, expiration of License and Licensed
Property)
Material IP?
AxoGen Corporation
Non-clinical data -AGD-CF-01-Early Customer Feedback from Implantation of
AxoGuard Nerve Connector and AxoGuard Nerve Protector
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -AXGN CP-003-A pilot study to assess the technical feasibility
of robotic assisted Laparoscopic Interpositioning of the AVANCE Nerve Graft for
Reconstruction of the Neurovascular Bundle, with a twenty-four month follow-up
term to assess efficacy
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -ANG-CP-004-A multicenter, prospective, randomized,
comparative study of Hollow Nerve Conduit a,d Avance Nerve Graft evauating
recovery outcomes of Nerve Repair in the hand. (Change)
Owned*
N/A
Yes
AxoGen Corporation
Non-clinical data -ANG-CP-005 -A multicenter, retropective study of Avance Nerve
Graft utilization, evaluations and outcomes in peripheral nerve injury repair
(RANGER)
Owned*
N/A
Yes
AxoGen Corporation
Clinical data -A Multicenter Retrospective Study of Avance® Nerve Graft
Utilization, Evaluations and Outcomes in Peripheral Nerve Injury Repair
(RANGER). The Ranger study, the Avance® Nerve Graft registry, has completed the
first data milestone and continues to enroll additional cases.
Owned*
N/A
Yes
AxoGen Corporation
Clinical data -A Multicenter, Prospective, Randomized, Comparative Study of
Hollow Nerve Conduit and Avance® Nerve Graft Evaluation Recovery Outcomes of the
Nerve Repair in the Hand (CHANGE). The CHANGE study is being run as a pilot
comparative study and enrollment is still in process.
Owned*
N/A
Yes
AxoGen Corporation
Clinical data -Cavernous Nerve Reconstruction Using Avance® Nerve Graft in
Subjects Who Undergo Robotic Assisted Prostatectomy for Treatment of Prostate
Cancer. This study is being conducted to assess the technical feasibility of
robotic assisted implantation of Avance® Nerve Graft and the long term outcomes
for continence and potency in men undergoing radical prostatectomy. Enrollment
is still in process.
Owned*
N/A
Yes

(1) Unless otherwise reflected in the Schedule, all intellectual property is
registered in the United States *For clarity, some or all part of such data may
be jointly owned by the Institution/Principal Investigator that conducted the
study.




--------------------------------------------------------------------------------




Policy
Carrier
Policy #
Period
Amount
Deductible
Workers Compensation Employers Liability
Travelers
UB7A746705
10/31/11-10/31/12
$1,000,000
—
Auto Liability
Travelers
BA5A90456A
10/31/11-10/31/12
$1,000,000
$1,000
General Liability
Marine Travelers
TT06306983
10/31/11-10/31/12
$1M/$2M
$1,000
Umbrella
St Paul Fire & Marine Travelers
TT06306983
10/31/11-10/31/12
$4,000,000
$1,000
Property
St Paul Fire & Marine Travelers
TT06306983
10/31/11-10/31/12
$6,091,500
$500
Product Liability
St Paul Fire & Marine Travelers
TT06306984
10/31/11-10/31/12
$5,000,000
$50,000
Directors & Officers
SH Smith & Co.
11053901
9/30/12-9/30/13
$3,000,000
$75,000
Employment Practices
SH Smith & Co.
82244603
9/30/12-9/30/13
$1,000,000
$10,000



SCHEDULE 3.15
COMPANY'S PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE
13859 Progress Blvd., Suite 100 Alachua, FL 32615 SCHEDULE 3.19


The Company has been working on getting reinstated with the Illinois Secretary
of State, the Dept of Revenue and the Workforce Commission (Unemployment Taxes)
for about 8 months. The documents that have been submitted by the Company have
been rejected more than once and the Company subsequently engaged its public
accounting firm to help get this resolved. The Company also changed its
registered agent in the state of Illinois, which registered agent is now also
assisting in this resolution. Once reinstated, the Company will have some
nominal state taxes due for state income tax and unemployment taxes. The Company
has already prepaid the Annual report fees associated with reinstatement with
the Secretary of State's office. Total Taxes due are less than $5,000.




